Exhibit 10.13

 

EXECUTION VERSION

 

PLEDGE AND SECURITY AGREEMENT

 

THIS PLEDGE AND SECURITY AGREEMENT (as it may be amended or modified from time
to time, the “Security Agreement”) is entered into as of May 12, 2010 by and
between KOSS CORPORATION, a Delaware corporation (the “Grantor”), as debtor, and
JPMorgan Chase Bank, N.A. (the “Lender”), as secured party.

 

PRELIMINARY STATEMENT

 

The Grantor and the Lender are entering into a Credit Agreement dated as of the
date hereof (as it may be amended or modified from time to time, the “Credit
Agreement”).  The Grantor is entering into this Security Agreement in order to
induce the Lender to enter into and extend credit to the Grantor under the
Credit Agreement.

 

ACCORDINGLY, the Grantor and the Lender, hereby agree as follows:

 


ARTICLE I
DEFINITIONS


 


1.1.         TERMS DEFINED IN CREDIT AGREEMENT.  ALL CAPITALIZED TERMS USED
HEREIN AND NOT OTHERWISE DEFINED SHALL HAVE THE MEANINGS ASSIGNED TO SUCH TERMS
IN THE CREDIT AGREEMENT.


 


1.2.         TERMS DEFINED IN UCC.  TERMS DEFINED IN THE UCC WHICH ARE NOT
OTHERWISE DEFINED IN THIS SECURITY AGREEMENT ARE USED HEREIN AS DEFINED IN THE
UCC.


 


1.3.         DEFINITIONS OF CERTAIN TERMS USED HEREIN.  AS USED IN THIS SECURITY
AGREEMENT, IN ADDITION TO THE TERMS DEFINED IN THE PRELIMINARY STATEMENT, THE
FOLLOWING TERMS SHALL HAVE THE FOLLOWING MEANINGS:


 

“Accounts” shall have the meaning set forth in Article 9 of the UCC.

 

“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.

 

“Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.

 

“Collateral” shall have the meaning set forth in Article II.

 

“Collateral Access Agreement” means any landlord waiver or other agreement, in
form and substance satisfactory to the Lender, between the Lender and any third
party (including any bailee, consignee, customs broker, or other similar Person)
in possession of any Collateral or any landlord of the Grantor for any real
property where any Collateral is located, as such landlord waiver or other
agreement may be amended, restated, or otherwise modified from time to time.

 

“Collateral Deposit Account” shall have the meaning set forth in Section 7.1.

 

--------------------------------------------------------------------------------


 

“Collateral Report” means any certificate (including any Borrowing Base
Certificate), report or other document delivered by the Grantor to the Lender
with respect to the Collateral pursuant to any Loan Document.

 

“Commercial Tort Claims” means the existing commercial tort claims of the
Grantor set forth on Exhibit A.

 

“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

 

“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following:  (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Deposit Account Control Agreement” means an agreement, in form and substance
satisfactory to the Lender, among Grantor, a banking institution holding
Grantor’s funds, and the Lender with respect to collection and control of all
deposits and balances held in a deposit account maintained by Grantor with such
banking institution.

 

“Deposit Accounts” shall have the meaning set forth in Article 9 of the UCC.

 

“Documents” shall have the meaning set forth in Article 9 of the UCC.

 

“Effective Date” shall have the meaning set forth in the Credit Agreement.

 

“Equipment” shall have the meaning set forth in Article 9 of the UCC.

 

“Event of Default” means an event described in Section 5.1.

 

“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.

 

“Fixtures” shall have the meaning set forth in Article 9 of the UCC.

 

“General Intangibles” shall have the meaning set forth in Article 9 of the UCC.

 

“Goods” shall have the meaning set forth in Article 9 of the UCC.

 

“Instruments” shall have the meaning set forth in Article 9 of the UCC.

 

“Inventory” shall have the meaning set forth in Article 9 of the UCC.

 

2

--------------------------------------------------------------------------------


 

“Investment Property” shall have the meaning set forth in Article 9 of the UCC.

 

“Letter-of-Credit Rights” shall have the meaning set forth in Article 9 of the
UCC.

 

“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.

 

“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to:  (a) any and all patents and patent applications;
(b) all inventions and improvements described and claimed therein; (c) all
reissues, divisions, continuations, renewals, extensions, and
continuations-in-part thereof; (d) all income, royalties, damages, claims, and
payments now or hereafter due or payable under and with respect thereto,
including, without limitation, damages and payments for past and future
infringements thereof; (e) all rights to sue for past, present, and future
infringements thereof; and (f) all rights corresponding to any of the foregoing
throughout the world.

 

“Pledged Collateral” means all Instruments, Securities and other Investment
Property of the Grantor, whether or not physically delivered to the Lender
pursuant to this Security Agreement.

 

“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments and any other rights or claims to receive money which are General
Intangibles or which are otherwise included as Collateral.

 

“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.

 

“Security” has the meaning set forth in Article 8 of the UCC.

 

“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which the Grantor shall receive or shall become entitled
to receive for any reason whatsoever with respect to, in substitution for or in
exchange for any Equity Interest constituting Collateral, any right to receive
an Equity Interest and any right to receive earnings, in which the Grantor now
has or hereafter acquires any right, issued by an issuer of such Equity
Interest.

 

“Supporting Obligations” shall have the meaning set forth in Article 9 of the
UCC.

 

“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following:  (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for

 

3

--------------------------------------------------------------------------------


 

past, present, and future infringements of the foregoing, including the right to
settle suits involving claims and demands for royalties owing; and (f) all
rights corresponding to any of the foregoing throughout the world.

 

“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of Wisconsin or of any other state the laws of which are required as a
result thereof to be applied in connection with the attachment, perfection or
priority of, or remedies with respect to, Lender’s Lien on any Collateral.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

 


ARTICLE II
GRANT OF SECURITY INTEREST


 

The Grantor hereby pledges, assigns and grants to the Lender, a security
interest in all of its right, title and interest in, to and under all personal
property and other assets, whether now owned by or owing to, or hereafter
acquired by or arising in favor of the Grantor (including under any trade name
or derivations thereof), and whether owned or consigned by or to, or leased from
or to, the Grantor, and regardless of where located (all of which will be
collectively referred to as the “Collateral”), including:

 

(I)            ALL ACCOUNTS;

 

(II)           ALL CHATTEL PAPER;

 

(III)          ALL COPYRIGHTS, PATENTS AND TRADEMARKS;

 

(IV)          ALL DOCUMENTS;

 

(V)           ALL EQUIPMENT;

 

(VI)          ALL FIXTURES;

 

(VII)         ALL GENERAL INTANGIBLES;

 

(VIII)        ALL GOODS;

 

(IX)          ALL INSTRUMENTS;

 

(X)           ALL INVENTORY;

 

(XI)          ALL INVESTMENT PROPERTY;

 

(XII)         ALL CASH OR CASH EQUIVALENTS;

 

(XIII)        ALL LETTERS OF CREDIT, LETTER-OF-CREDIT RIGHTS AND SUPPORTING
OBLIGATIONS;

 

4

--------------------------------------------------------------------------------


 

(XIV)        ALL DEPOSIT ACCOUNTS WITH ANY BANK OR OTHER FINANCIAL INSTITUTION;

 

(XV)         ALL COMMERCIAL TORT CLAIMS;

 

(XVI)        AND ALL ACCESSIONS TO, SUBSTITUTIONS FOR AND REPLACEMENTS, PROCEEDS
(INCLUDING STOCK RIGHTS), INSURANCE PROCEEDS AND PRODUCTS OF THE FOREGOING,
TOGETHER WITH ALL BOOKS AND RECORDS, CUSTOMER LISTS, CREDIT FILES, COMPUTER
FILES, PROGRAMS, PRINTOUTS AND OTHER COMPUTER MATERIALS AND RECORDS RELATED
THERETO AND ANY GENERAL INTANGIBLES AT ANY TIME EVIDENCING OR RELATING TO ANY OF
THE FOREGOING;

 

to secure the prompt and complete payment and performance of the Secured
Obligations.

 


ARTICLE III
REPRESENTATIONS AND WARRANTIES


 

The Grantor represents and warrants to the Lender that:

 


3.1.         TITLE, PERFECTION AND PRIORITY.  THE GRANTOR HAS GOOD AND VALID
RIGHTS IN OR THE POWER TO TRANSFER THE COLLATERAL AND TITLE TO THE COLLATERAL
WITH RESPECT TO WHICH IT HAS PURPORTED TO GRANT A SECURITY INTEREST HEREUNDER,
FREE AND CLEAR OF ALL LIENS EXCEPT FOR LIENS PERMITTED UNDER SECTION 4.1(E), AND
HAS FULL POWER AND AUTHORITY TO GRANT TO THE LENDER THE SECURITY INTEREST IN
SUCH COLLATERAL PURSUANT HERETO.  WHEN FINANCING STATEMENTS HAVE BEEN FILED IN
THE APPROPRIATE OFFICES AGAINST THE GRANTOR IN THE LOCATIONS LISTED ON
EXHIBIT H, THE LENDER WILL HAVE A FULLY PERFECTED FIRST PRIORITY SECURITY
INTEREST IN THAT COLLATERAL IN WHICH A SECURITY INTEREST MAY BE PERFECTED BY
FILING, SUBJECT ONLY TO LIENS PERMITTED UNDER SECTION 4.1(E).


 


3.2.         TYPE AND JURISDICTION OF ORGANIZATION, ORGANIZATIONAL AND
IDENTIFICATION NUMBERS.  THE TYPE OF ENTITY OF THE GRANTOR, ITS STATE OF
ORGANIZATION, THE ORGANIZATIONAL NUMBER ISSUED TO IT BY ITS STATE OF
ORGANIZATION AND ITS FEDERAL EMPLOYER IDENTIFICATION NUMBER ARE SET FORTH ON
EXHIBIT A.


 


3.3.         PRINCIPAL LOCATION.  THE GRANTOR’S MAILING ADDRESS AND THE LOCATION
OF ITS PLACE OF BUSINESS (IF IT HAS ONLY ONE) OR ITS CHIEF EXECUTIVE OFFICE (IF
IT HAS MORE THAN ONE PLACE OF BUSINESS), ARE DISCLOSED IN EXHIBIT A; THE GRANTOR
HAS NO OTHER PLACES OF BUSINESS EXCEPT THOSE SET FORTH IN EXHIBIT A.


 


3.4.         COLLATERAL LOCATIONS.  ALL OF GRANTOR’S LOCATIONS WHERE COLLATERAL
IS LOCATED ARE LISTED ON EXHIBIT A.  ALL OF SAID LOCATIONS ARE EITHER (I) LEASED
BY THE GRANTOR AS LESSEE AND DESIGNATED IN PART VII(B) OF EXHIBIT A, OR
(II) LOCATIONS AT WHICH INVENTORY IS HELD IN A PUBLIC WAREHOUSE OR IS OTHERWISE
HELD BY A BAILEE OR ON CONSIGNMENT AS DESIGNATED IN PART VII(C) OF EXHIBIT A.


 


3.5.         DEPOSIT ACCOUNTS.  ALL OF THE GRANTOR’S DEPOSIT ACCOUNTS ARE LISTED
ON EXHIBIT B.


 


3.6.         EXACT NAMES.  THE GRANTOR’S NAME IN WHICH IT HAS EXECUTED THIS
SECURITY AGREEMENT IS THE EXACT NAME AS IT APPEARS IN THE GRANTOR’S
ORGANIZATIONAL DOCUMENTS, AS AMENDED, AS FILED WITH THE GRANTOR’S JURISDICTION
OF ORGANIZATION.  THE GRANTOR HAS NOT, DURING

 

5

--------------------------------------------------------------------------------


 


THE PAST FIVE YEARS, BEEN KNOWN BY OR USED ANY OTHER CORPORATE OR FICTITIOUS
NAME, OR BEEN A PARTY TO ANY MERGER OR CONSOLIDATION, OR BEEN A PARTY TO ANY
ACQUISITION.


 


3.7.         LETTER-OF-CREDIT RIGHTS AND CHATTEL PAPER.  EXHIBIT C LISTS ALL
LETTER-OF-CREDIT RIGHTS AND CHATTEL PAPER OF THE GRANTOR.  ALL ACTION BY THE
GRANTOR NECESSARY OR DESIRABLE TO PROTECT AND PERFECT THE LENDER’S LIEN ON EACH
ITEM LISTED ON EXHIBIT C (INCLUDING THE DELIVERY OF ALL ORIGINALS AND THE
PLACEMENT OF A LEGEND ON ALL CHATTEL PAPER AS REQUIRED HEREUNDER) HAS BEEN DULY
TAKEN. THE LENDER WILL HAVE A FULLY PERFECTED FIRST PRIORITY SECURITY INTEREST
IN THE COLLATERAL LISTED ON EXHIBIT C, SUBJECT ONLY TO LIENS PERMITTED UNDER
SECTION 4.1(E).


 


3.8.         ACCOUNTS AND CHATTEL PAPER.


 


(A)           THE NAMES OF THE OBLIGORS, AMOUNTS OWING, DUE DATES AND OTHER
INFORMATION WITH RESPECT TO THE ACCOUNTS AND CHATTEL PAPER ARE AND WILL BE
CORRECTLY STATED IN ALL RECORDS OF THE GRANTOR RELATING THERETO AND IN ALL
INVOICES AND COLLATERAL REPORTS WITH RESPECT THERETO FURNISHED TO THE LENDER BY
THE GRANTOR FROM TIME TO TIME.  AS OF THE TIME WHEN EACH ACCOUNT OR EACH ITEM OF
CHATTEL PAPER ARISES, THE GRANTOR SHALL BE DEEMED TO HAVE REPRESENTED AND
WARRANTED THAT SUCH ACCOUNT OR CHATTEL PAPER, AS THE CASE MAY BE, AND ALL
RECORDS RELATING THERETO, ARE GENUINE AND IN ALL RESPECTS WHAT THEY PURPORT TO
BE.


 


(B)           INTENTIONALLY DELETED.


 


(C)           IN ADDITION, WITH RESPECT TO ALL ACCOUNTS, (I) THE AMOUNTS SHOWN
ON ALL INVOICES, STATEMENTS AND COLLATERAL REPORTS WITH RESPECT THERETO ARE
ACTUALLY AND ABSOLUTELY OWING TO THE GRANTOR AS INDICATED THEREON AND ARE NOT IN
ANY WAY CONTINGENT; AND  (II) TO THE GRANTOR’S KNOWLEDGE, ALL ACCOUNT DEBTORS
HAVE THE CAPACITY TO CONTRACT.


 


3.9.         INVENTORY.  WITH RESPECT TO ANY INVENTORY SCHEDULED OR LISTED ON
THE MOST RECENT COLLATERAL REPORT, (A) SUCH INVENTORY (OTHER THAN INVENTORY IN
TRANSIT) IS LOCATED AT ONE OF THE GRANTOR’S LOCATIONS SET FORTH ON EXHIBIT A,
(B) NO INVENTORY  (OTHER THAN INVENTORY IN TRANSIT) IS NOW, OR SHALL AT ANY TIME
OR TIMES HEREAFTER BE STORED AT ANY OTHER LOCATION EXCEPT AS PERMITTED BY
SECTION 4.1(G), (C) THE GRANTOR HAS GOOD, INDEFEASIBLE AND MERCHANTABLE TITLE TO
SUCH INVENTORY AND SUCH INVENTORY IS NOT SUBJECT TO ANY LIEN OR SECURITY
INTEREST OR DOCUMENT WHATSOEVER EXCEPT FOR THE LIEN GRANTED TO THE LENDER, AND
EXCEPT FOR LIENS PERMITTED BY SECTION 6.02 OF THE CREDIT AGREEMENT, (D) EXCEPT
AS SPECIFICALLY DISCLOSED IN THE MOST RECENT COLLATERAL REPORT, SUCH INVENTORY
IS ELIGIBLE INVENTORY OF GOOD AND MERCHANTABLE QUALITY, FREE FROM ANY DEFECTS,
(E) SUCH INVENTORY IS NOT SUBJECT TO ANY LICENSING, PATENT, ROYALTY, TRADEMARK,
TRADE NAME OR COPYRIGHT AGREEMENTS WITH ANY THIRD PARTIES WHICH WOULD REQUIRE
ANY CONSENT OF ANY THIRD PARTY UPON SALE OR DISPOSITION OF THAT INVENTORY OR THE
PAYMENT OF ANY MONIES TO ANY THIRD PARTY UPON SUCH SALE OR OTHER DISPOSITION,
(F) SUCH INVENTORY HAS BEEN PRODUCED IN ACCORDANCE WITH THE FEDERAL FAIR LABOR
STANDARDS ACT OF 1938, AS AMENDED, AND ALL RULES, REGULATIONS AND ORDERS
THEREUNDER AND (G) THE COMPLETION OF MANUFACTURE, SALE OR OTHER DISPOSITION OF
SUCH INVENTORY BY THE LENDER FOLLOWING AN EVENT OF DEFAULT SHALL NOT REQUIRE THE
CONSENT OF ANY PERSON AND SHALL NOT CONSTITUTE A BREACH OR DEFAULT UNDER ANY
CONTRACT OR AGREEMENT TO WHICH THE GRANTOR IS A PARTY OR TO WHICH SUCH PROPERTY
IS SUBJECT.

 

6

--------------------------------------------------------------------------------


 


3.10.       INTELLECTUAL PROPERTY. THIS SECURITY AGREEMENT IS EFFECTIVE TO
CREATE A VALID AND CONTINUING LIEN AND, UPON FILING OF APPROPRIATE FINANCING
STATEMENTS IN THE OFFICES LISTED ON EXHIBIT H, FULLY PERFECTED FIRST PRIORITY
SECURITY INTERESTS IN FAVOR OF THE LENDER ON THE GRANTOR’S PATENTS, TRADEMARKS
AND COPYRIGHTS, SUCH PERFECTED SECURITY INTERESTS ARE ENFORCEABLE AS SUCH AS
AGAINST ANY AND ALL CREDITORS OF AND PURCHASERS FROM THE GRANTOR; AND ALL ACTION
NECESSARY OR DESIRABLE TO PROTECT AND PERFECT THE LENDER’S LIEN ON THE GRANTOR’S
PATENTS, TRADEMARKS OR COPYRIGHTS SHALL HAVE BEEN DULY TAKEN.  WITHOUT LIMITING
THE FOREGOING, GRANTOR WILL TAKE SUCH ACTIONS AS THE LENDER MAY REQUIRE FOR THE
PURPOSE OF RECORDING ITS INTEREST IN THE GRANTOR’S PATENTS AND TRADEMARKS WITH
THE UNITED STATES PATENT AND TRADEMARK OFFICE FROM TIME TO TIME UPON LENDER’S
RECEIPT OF THE INITIAL SCHEDULE OF BORROWER’S PATENTS AND TRADEMARKS, AND ANY
UPDATES THERETO, EACH AS REQUIRED PURSUANT TO THE TERMS OF THE CREDIT AGREEMENT.

 


3.11.       FILING REQUIREMENTS.  NONE OF THE EQUIPMENT IS COVERED BY ANY
CERTIFICATE OF TITLE, EXCEPT FOR THE VEHICLES DESCRIBED IN PART I OF EXHIBIT E. 
NONE OF THE COLLATERAL IS OF A TYPE FOR WHICH SECURITY INTERESTS OR LIENS MAY BE
PERFECTED BY FILING UNDER ANY FEDERAL STATUTE OR ANY STATE STATUTE OTHER THAN
ARTICLE 9 OF THE UNIFORM COMMERCIAL CODE AS IN EFFECT IN THE RELEVANT STATE
EXCEPT FOR THE VEHICLES DESCRIBED IN PART II OF EXHIBIT E.  THE LEGAL
DESCRIPTION, COUNTY AND STREET ADDRESS OF EACH PROPERTY ON WHICH ANY FIXTURES
ARE LOCATED IS SET FORTH IN EXHIBIT F TOGETHER WITH THE NAME AND ADDRESS OF THE
RECORD OWNER OF EACH SUCH PROPERTY.

 


3.12.       NO FINANCING STATEMENTS, SECURITY AGREEMENTS.  NO FINANCING
STATEMENT OR SECURITY AGREEMENT DESCRIBING ALL OR ANY PORTION OF THE COLLATERAL
WHICH HAS NOT LAPSED OR BEEN TERMINATED NAMING THE GRANTOR AS DEBTOR HAS BEEN
FILED OR IS OF RECORD IN ANY JURISDICTION EXCEPT (A) FOR FINANCING STATEMENTS OR
SECURITY AGREEMENTS NAMING THE LENDER AS THE SECURED PARTY AND (B) AS PERMITTED
BY SECTION 4.1(E).

 


3.13.       PLEDGED COLLATERAL.

 


(A)           EXHIBIT G SETS FORTH A COMPLETE AND ACCURATE LIST OF ALL OF THE
PLEDGED COLLATERAL.  THE GRANTOR IS THE DIRECT, SOLE BENEFICIAL OWNER AND SOLE
HOLDER OF RECORD OF THE PLEDGED COLLATERAL LISTED ON EXHIBIT G AS BEING OWNED BY
IT, FREE AND CLEAR OF ANY LIENS, EXCEPT FOR THE SECURITY INTEREST GRANTED TO THE
LENDER HEREUNDER AND AS OTHERWISE PERMITTED BY SECTION 6.02 OF THE CREDIT
AGREEMENT.  THE GRANTOR FURTHER REPRESENTS AND WARRANTS THAT (I) ALL PLEDGED
COLLATERAL CONSTITUTING AN EQUITY INTEREST HAS BEEN (TO THE EXTENT SUCH CONCEPTS
ARE RELEVANT WITH RESPECT TO SUCH PLEDGED COLLATERAL) DULY AUTHORIZED, VALIDLY
ISSUED, ARE FULLY PAID AND NON-ASSESSABLE, (II) WITH RESPECT TO ANY CERTIFICATES
DELIVERED TO THE LENDER REPRESENTING AN EQUITY INTEREST, EITHER SUCH
CERTIFICATES ARE SECURITIES AS DEFINED IN ARTICLE 8 OF THE UCC AS A RESULT OF
ACTIONS BY THE ISSUER OR OTHERWISE, OR, IF SUCH CERTIFICATES ARE NOT SECURITIES,
THE GRANTOR HAS SO INFORMED THE LENDER SO THAT THE LENDER MAY TAKE STEPS TO
PERFECT ITS SECURITY INTEREST THEREIN AS A GENERAL INTANGIBLE, (III) ALL PLEDGED
COLLATERAL HELD BY A SECURITIES INTERMEDIARY IS COVERED BY A CONTROL AGREEMENT
AMONG THE GRANTOR, THE SECURITIES INTERMEDIARY AND THE LENDER PURSUANT TO WHICH
THE LENDER HAS CONTROL AND (IV) ALL PLEDGED COLLATERAL WHICH REPRESENTS
INDEBTEDNESS OWED TO THE GRANTOR HAS BEEN DULY AUTHORIZED, AUTHENTICATED OR
ISSUED AND DELIVERED BY THE ISSUER OF SUCH INDEBTEDNESS, IS THE LEGAL, VALID AND
BINDING OBLIGATION OF SUCH ISSUER AND SUCH ISSUER IS NOT IN DEFAULT THEREUNDER.

 

7

--------------------------------------------------------------------------------


 


(B)           IN ADDITION, (I) NONE OF THE PLEDGED COLLATERAL HAS BEEN ISSUED OR
TRANSFERRED IN VIOLATION OF THE SECURITIES REGISTRATION, SECURITIES DISCLOSURE
OR SIMILAR LAWS OF ANY JURISDICTION TO WHICH SUCH ISSUANCE OR TRANSFER MAY BE
SUBJECT, (II) THERE ARE EXISTING NO OPTIONS, WARRANTS, CALLS OR COMMITMENTS OF
ANY CHARACTER WHATSOEVER RELATING TO THE PLEDGED COLLATERAL OR WHICH OBLIGATE
THE ISSUER OF ANY EQUITY INTEREST INCLUDED IN THE PLEDGED COLLATERAL TO ISSUE
ADDITIONAL EQUITY INTERESTS, AND (III) NO CONSENT, APPROVAL, AUTHORIZATION, OR
OTHER ACTION BY, AND NO GIVING OF NOTICE, FILING WITH, ANY GOVERNMENTAL
AUTHORITY OR ANY OTHER PERSON IS REQUIRED FOR THE PLEDGE BY THE GRANTOR OF THE
PLEDGED COLLATERAL PURSUANT TO THIS SECURITY AGREEMENT OR FOR THE EXECUTION,
DELIVERY AND PERFORMANCE OF THIS SECURITY AGREEMENT BY THE GRANTOR, OR FOR THE
EXERCISE BY THE LENDER OF THE VOTING OR OTHER RIGHTS PROVIDED FOR IN THIS
SECURITY AGREEMENT OR FOR THE REMEDIES IN RESPECT OF THE PLEDGED COLLATERAL
PURSUANT TO THIS SECURITY AGREEMENT, EXCEPT AS MAY BE REQUIRED IN CONNECTION
WITH SUCH DISPOSITION BY LAWS AFFECTING THE OFFERING AND SALE OF SECURITIES
GENERALLY.


 


(C)           EXCEPT AS SET FORTH IN EXHIBIT G, THE GRANTOR OWNS 100% OF THE
ISSUED AND OUTSTANDING  EQUITY INTERESTS WHICH CONSTITUTE PLEDGED COLLATERAL AND
NONE OF THE PLEDGED COLLATERAL WHICH REPRESENTS INDEBTEDNESS OWED TO THE GRANTOR
IS SUBORDINATED IN RIGHT OF PAYMENT TO OTHER INDEBTEDNESS OR SUBJECT TO THE
TERMS OF AN INDENTURE.


 


ARTICLE IV
COVENANTS


 

From the date of this Security Agreement, and thereafter until this Security
Agreement is terminated, the Grantor agrees that:

 


4.1.         GENERAL.


 


(A)           COLLATERAL RECORDS.  THE GRANTOR WILL MAINTAIN COMPLETE AND
ACCURATE BOOKS AND RECORDS WITH RESPECT TO THE COLLATERAL, AND FURNISH TO THE
LENDER, SUCH REPORTS RELATING TO THE COLLATERAL AS THE LENDER SHALL FROM TIME TO
TIME REQUEST.


 


(B)           AUTHORIZATION TO FILE FINANCING STATEMENTS; RATIFICATION.  THE
GRANTOR HEREBY AUTHORIZES THE LENDER TO FILE, AND IF REQUESTED WILL DELIVER TO
THE LENDER, ALL FINANCING STATEMENTS AND OTHER DOCUMENTS AND TAKE SUCH OTHER
ACTIONS AS MAY FROM TIME TO TIME BE REQUESTED BY THE LENDER IN ORDER TO MAINTAIN
A FIRST PERFECTED SECURITY INTEREST IN AND, IF APPLICABLE, CONTROL OF, THE
COLLATERAL.  ANY FINANCING STATEMENT FILED BY THE LENDER MAY BE FILED IN ANY
FILING OFFICE IN ANY UCC JURISDICTION AND MAY (I) INDICATE THE COLLATERAL (1) AS
ALL ASSETS OF THE GRANTOR OR WORDS OF SIMILAR EFFECT, REGARDLESS OF WHETHER ANY
PARTICULAR ASSET COMPRISED IN THE COLLATERAL FALLS WITHIN THE SCOPE OF ARTICLE 9
OF THE UCC OR SUCH JURISDICTION, OR (2) BY ANY OTHER DESCRIPTION WHICH
REASONABLY APPROXIMATES THE DESCRIPTION CONTAINED IN THIS SECURITY AGREEMENT,
AND (II) CONTAIN ANY OTHER INFORMATION REQUIRED BY PART 5 OF ARTICLE 9 OF THE
UCC FOR THE SUFFICIENCY OR FILING OFFICE ACCEPTANCE OF ANY FINANCING STATEMENT
OR AMENDMENT, INCLUDING (A) WHETHER THE GRANTOR IS AN ORGANIZATION, THE TYPE OF
ORGANIZATION AND ANY ORGANIZATION IDENTIFICATION NUMBER ISSUED TO THE GRANTOR,
AND (B) IN THE CASE OF A FINANCING STATEMENT FILED AS A FIXTURE FILING OR
INDICATING COLLATERAL AS AS-EXTRACTED COLLATERAL OR TIMBER TO BE CUT, A
SUFFICIENT DESCRIPTION OF REAL PROPERTY TO WHICH THE COLLATERAL RELATES.  THE
GRANTOR ALSO AGREES TO FURNISH ANY SUCH INFORMATION TO THE LENDER PROMPTLY UPON
REQUEST.  THE GRANTOR ALSO RATIFIES ITS

 

8

--------------------------------------------------------------------------------


 


AUTHORIZATION FOR THE LENDER TO HAVE FILED IN ANY UCC JURISDICTION ANY INITIAL
FINANCING STATEMENTS OR AMENDMENTS THERETO IF FILED PRIOR TO THE DATE HEREOF.


 


(C)           FURTHER ASSURANCES.  THE GRANTOR WILL, IF SO REQUESTED BY THE
LENDER, FURNISH TO THE LENDER, AS OFTEN AS THE LENDER REQUESTS, STATEMENTS AND
SCHEDULES FURTHER IDENTIFYING AND DESCRIBING THE COLLATERAL AND SUCH OTHER
REPORTS AND INFORMATION IN CONNECTION WITH THE COLLATERAL AS THE LENDER MAY
REASONABLY REQUEST, ALL IN SUCH DETAIL AS THE LENDER MAY SPECIFY.  THE GRANTOR
ALSO AGREES TO TAKE ANY AND ALL ACTIONS NECESSARY TO DEFEND TITLE TO THE
COLLATERAL AGAINST ALL PERSONS AND TO DEFEND THE SECURITY INTEREST OF THE LENDER
IN THE COLLATERAL AND THE PRIORITY THEREOF AGAINST ANY LIEN NOT EXPRESSLY
PERMITTED HEREUNDER.


 


(D)           DISPOSITION OF COLLATERAL.  THE GRANTOR WILL NOT SELL, LEASE OR
OTHERWISE DISPOSE OF THE COLLATERAL EXCEPT FOR DISPOSITIONS SPECIFICALLY
PERMITTED PURSUANT TO THE CREDIT AGREEMENT.


 


(E)           LIENS.  THE GRANTOR WILL NOT CREATE, INCUR, OR SUFFER TO EXIST ANY
LIEN ON THE COLLATERAL EXCEPT (I) THE SECURITY INTEREST CREATED BY THIS SECURITY
AGREEMENT, AND (II) OTHER LIENS PERMITTED UNDER SECTION 6.02 OF THE CREDIT
AGREEMENT.


 


(F)            OTHER FINANCING STATEMENTS.  THE GRANTOR WILL NOT AUTHORIZE THE
FILING OF ANY FINANCING STATEMENT NAMING IT AS DEBTOR COVERING ALL OR ANY
PORTION OF THE COLLATERAL, EXCEPT AS PERMITTED BY SECTION 4.1(E). THE GRANTOR
ACKNOWLEDGES THAT IT IS NOT AUTHORIZED TO FILE ANY FINANCING STATEMENT OR
AMENDMENT OR TERMINATION STATEMENT WITH RESPECT TO ANY FINANCING STATEMENT
NAMING THE LENDER AS SECURED PARTY OR THAT IS NOT EXPRESSLY PERMITTED BY
SECTION 6.02 OF THE CREDIT AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF THE
LENDER, SUBJECT TO THE GRANTOR’S RIGHTS UNDER SECTION 9-509(D)(2) OF THE UCC.


 


(G)           LOCATIONS. THE GRANTOR WILL NOT (I) MAINTAIN ANY COLLATERAL AT ANY
LOCATION OTHER THAN THOSE LOCATIONS LISTED ON EXHIBIT A, (II) OTHERWISE CHANGE,
OR ADD TO, SUCH LOCATIONS WITHOUT THE LENDER’S PRIOR WRITTEN CONSENT AS REQUIRED
BY THE CREDIT AGREEMENT (AND IF THE LENDER GIVES SUCH CONSENT, THE GRANTOR WILL
CONCURRENTLY THEREWITH OBTAIN A COLLATERAL ACCESS AGREEMENT FOR EACH SUCH
LOCATION TO THE EXTENT REQUIRED BY THE CREDIT AGREEMENT), OR (III) CHANGE ITS
PRINCIPAL PLACE OF BUSINESS OR CHIEF EXECUTIVE OFFICE FROM THE LOCATION
IDENTIFIED ON EXHIBIT A, OTHER THAN AS PERMITTED BY THE CREDIT AGREEMENT.


 


(H)           COMPLIANCE WITH TERMS.  THE GRANTOR WILL PERFORM AND COMPLY IN ALL
MATERIAL RESPECTS WITH ALL OBLIGATIONS IN RESPECT OF THE COLLATERAL AND ALL
AGREEMENTS TO WHICH IT IS A PARTY OR BY WHICH IT IS BOUND RELATING TO THE
COLLATERAL.


 


4.2.         RECEIVABLES.


 


(A)           CERTAIN AGREEMENTS ON RECEIVABLES.  THE GRANTOR WILL NOT MAKE OR
AGREE TO MAKE ANY DISCOUNT, CREDIT, REBATE OR OTHER REDUCTION IN THE ORIGINAL
AMOUNT OWING ON A RECEIVABLE OR ACCEPT IN SATISFACTION OF A RECEIVABLE LESS THAN
THE ORIGINAL AMOUNT THEREOF, EXCEPT THAT, PRIOR TO THE OCCURRENCE OF AN EVENT OF
DEFAULT, THE GRANTOR MAY REDUCE THE AMOUNT OF ACCOUNTS ARISING FROM THE SALE OF
INVENTORY IN ACCORDANCE WITH ITS PRESENT POLICIES AND IN THE ORDINARY COURSE OF
BUSINESS.

 

9

--------------------------------------------------------------------------------


 


(B)           COLLECTION OF RECEIVABLES.  EXCEPT FOR WRITE-OFFS OF RECEIVABLES
DEEMED UNRECOVERABLE IN ACCORDANCE WITH ITS PRESENT POLICIES AND IN THE ORDINARY
COURSE OF BUSINESS OR AS OTHERWISE PROVIDED IN THIS SECURITY AGREEMENT, THE
GRANTOR WILL COLLECT AND ENFORCE, AT THE GRANTOR’S SOLE EXPENSE, ALL AMOUNTS DUE
OR HEREAFTER DUE TO THE GRANTOR UNDER THE RECEIVABLES.


 


(C)           DELIVERY OF INVOICES.  THE GRANTOR WILL DELIVER TO THE LENDER
IMMEDIATELY UPON ITS REQUEST AFTER THE OCCURRENCE AND DURING THE CONTINUATION OF
AN EVENT OF DEFAULT DUPLICATE INVOICES WITH RESPECT TO EACH ACCOUNT BEARING SUCH
LANGUAGE OF ASSIGNMENT AS THE LENDER SHALL SPECIFY.


 


(D)           INTENTIONALLY DELETED.


 


(E)           ELECTRONIC CHATTEL PAPER.  THE GRANTOR SHALL TAKE ALL STEPS
NECESSARY TO GRANT THE LENDER CONTROL OF ALL ELECTRONIC CHATTEL PAPER IN
ACCORDANCE WITH THE UCC AND ALL “TRANSFERABLE RECORDS” AS DEFINED IN EACH OF THE
UNIFORM ELECTRONIC TRANSACTIONS ACT AND THE ELECTRONIC SIGNATURES IN GLOBAL AND
NATIONAL COMMERCE ACT.


 


4.3.         INVENTORY AND EQUIPMENT.


 


(A)           MAINTENANCE OF GOODS.  THE GRANTOR WILL DO ALL THINGS NECESSARY TO
MAINTAIN, PRESERVE, PROTECT AND KEEP THE INVENTORY AND THE EQUIPMENT IN GOOD
REPAIR AND WORKING AND SALEABLE CONDITION, EXCEPT FOR DAMAGED OR DEFECTIVE GOODS
ARISING IN THE ORDINARY COURSE OF THE GRANTOR’S BUSINESS AND EXCEPT FOR ORDINARY
WEAR AND TEAR IN RESPECT OF THE EQUIPMENT.


 


(B)           RETURNED INVENTORY.  IN THE EVENT ANY ACCOUNT DEBTOR RETURNS
INVENTORY TO THE GRANTOR WHEN AN EVENT OF DEFAULT EXISTS, THE GRANTOR, UPON THE
REQUEST OF THE LENDER, SHALL: (I) HOLD THE RETURNED INVENTORY IN TRUST FOR THE
LENDER; (II) SEGREGATE ALL RETURNED INVENTORY FROM ALL OF ITS OTHER PROPERTY;
(III) DISPOSE OF THE RETURNED INVENTORY SOLELY ACCORDING TO THE LENDER’S WRITTEN
INSTRUCTIONS; AND (IV) NOT ISSUE ANY CREDITS OR ALLOWANCES WITH RESPECT THERETO
WITHOUT THE LENDER’S PRIOR WRITTEN CONSENT.  ALL RETURNED INVENTORY SHALL BE
SUBJECT TO THE LENDER’S LIENS THEREON.  WHENEVER ANY INVENTORY IS RETURNED, THE
RELATED ACCOUNT SHALL BE DEEMED INELIGIBLE TO THE EXTENT OF THE AMOUNT OWING BY
THE ACCOUNT DEBTOR WITH RESPECT TO SUCH RETURNED INVENTORY AND SUCH RETURNED
INVENTORY SHALL NOT BE ELIGIBLE INVENTORY.


 


(C)           INVENTORY COUNT.  THE GRANTOR WILL CONDUCT A PHYSICAL COUNT OF THE
INVENTORY AT LEAST ONCE PER FISCAL YEAR, AND AFTER AND DURING THE CONTINUATION
OF AN EVENT OF DEFAULT, AT SUCH OTHER TIMES AS THE LENDER REQUESTS. THE GRANTOR,
AT ITS OWN EXPENSE, SHALL DELIVER TO THE LENDER THE RESULTS OF EACH PHYSICAL
VERIFICATION, WHICH THE GRANTOR HAS MADE, OR HAS CAUSED ANY OTHER PERSON TO MAKE
ON ITS BEHALF, OF ALL OR ANY PORTION OF ITS INVENTORY.


 


(D)           EQUIPMENT.  THE GRANTOR SHALL PROMPTLY INFORM THE LENDER OF ANY
ADDITIONS TO OR DELETIONS FROM THE EQUIPMENT WHICH INDIVIDUALLY EXCEED
$250,000.  THE GRANTOR SHALL NOT PERMIT ANY EQUIPMENT TO BECOME A FIXTURE WITH
RESPECT TO REAL PROPERTY OR TO BECOME AN ACCESSION WITH RESPECT TO OTHER
PERSONAL PROPERTY WITH RESPECT TO WHICH REAL OR PERSONAL PROPERTY THE LENDER
EITHER DOES NOT HAVE A LIEN OR HAS NOT OTHERWISE ENTERED INTO A COLLATERAL
ACCESS AGREEMENT.  THE GRANTOR WILL NOT, WITHOUT THE LENDER’S PRIOR WRITTEN
CONSENT, ALTER OR REMOVE ANY IDENTIFYING SYMBOL OR NUMBER ON ANY OF THE
GRANTOR’S EQUIPMENT CONSTITUTING COLLATERAL.

 

10

--------------------------------------------------------------------------------



 


(E)           TITLED VEHICLES.  THE GRANTOR WILL GIVE THE LENDER NOTICE OF ITS
ACQUISITION OF ANY VEHICLE COVERED BY A CERTIFICATE OF TITLE WITH A VALUE IN
EXCESS OF $50,000, AND DELIVER TO THE LENDER, UPON REQUEST, THE ORIGINAL OF ANY
VEHICLE TITLE CERTIFICATE AND PROVIDE AND/OR FILE ALL OTHER DOCUMENTS OR
INSTRUMENTS NECESSARY TO HAVE THE LIEN OF THE LENDER NOTED ON ANY SUCH
CERTIFICATE OR WITH THE APPROPRIATE STATE OFFICE.


 


4.4.          DELIVERY OF INSTRUMENTS, SECURITIES, CHATTEL PAPER AND DOCUMENTS.
THE GRANTOR WILL (A) DELIVER TO THE LENDER IMMEDIATELY UPON EXECUTION OF THIS
SECURITY AGREEMENT THE ORIGINALS OF ALL CHATTEL PAPER, CERTIFICATED SECURITIES
AND INSTRUMENTS CONSTITUTING COLLATERAL (IF ANY THEN EXIST), (B) HOLD IN TRUST
FOR THE LENDER UPON RECEIPT AND IMMEDIATELY THEREAFTER DELIVER TO THE LENDER ANY
CHATTEL PAPER, CERTIFICATED SECURITIES AND INSTRUMENTS CONSTITUTING COLLATERAL,
(C) UPON THE LENDER’S REQUEST, DELIVER TO THE LENDER (AND THEREAFTER HOLD IN
TRUST FOR THE LENDER UPON RECEIPT AND IMMEDIATELY DELIVER TO THE LENDER) ANY
DOCUMENT EVIDENCING OR CONSTITUTING COLLATERAL AND (D) UPON THE LENDER’S
REQUEST, DELIVER TO THE LENDER A DULY EXECUTED AMENDMENT TO THIS SECURITY
AGREEMENT, IN THE FORM OF EXHIBIT I HERETO (THE “AMENDMENT”), PURSUANT TO WHICH
THE GRANTOR WILL PLEDGE SUCH ADDITIONAL COLLATERAL.  THE GRANTOR HEREBY
AUTHORIZES THE LENDER TO ATTACH EACH AMENDMENT TO THIS SECURITY AGREEMENT AND
AGREES THAT ALL ADDITIONAL COLLATERAL SET FORTH IN SUCH AMENDMENTS SHALL BE
CONSIDERED TO BE PART OF THE COLLATERAL.


 


4.5.          UNCERTIFICATED PLEDGED COLLATERAL. THE GRANTOR WILL PERMIT THE
LENDER  FROM TIME TO TIME TO CAUSE THE APPROPRIATE ISSUERS (AND, IF HELD WITH A
SECURITIES INTERMEDIARY, SUCH SECURITIES INTERMEDIARY) OF UNCERTIFICATED
SECURITIES OR OTHER TYPES OF PLEDGED COLLATERAL NOT REPRESENTED BY CERTIFICATES
TO MARK THEIR BOOKS AND RECORDS WITH THE NUMBERS AND FACE AMOUNTS OF ALL SUCH
UNCERTIFICATED SECURITIES OR OTHER TYPES OF PLEDGED COLLATERAL NOT REPRESENTED
BY CERTIFICATES AND ALL ROLLOVERS AND REPLACEMENTS THEREFOR TO REFLECT THE LIEN
OF THE LENDER GRANTED PURSUANT TO THIS SECURITY AGREEMENT.  THE GRANTOR WILL
TAKE ANY ACTIONS NECESSARY TO CAUSE (A) THE ISSUERS OF UNCERTIFICATED SECURITIES
WHICH ARE PLEDGED COLLATERAL AND (B) ANY SECURITIES INTERMEDIARY WHICH IS THE
HOLDER OF ANY PLEDGED COLLATERAL, TO CAUSE THE LENDER TO HAVE AND RETAIN CONTROL
OVER SUCH PLEDGED COLLATERAL.  WITHOUT LIMITING THE FOREGOING, THE GRANTOR WILL,
WITH RESPECT TO PLEDGED COLLATERAL HELD WITH A SECURITIES INTERMEDIARY, CAUSE
SUCH SECURITIES INTERMEDIARY TO ENTER INTO A CONTROL AGREEMENT WITH THE LENDER,
IN FORM AND SUBSTANCE SATISFACTORY TO THE LENDER, GIVING THE LENDER CONTROL.


 


4.6.          PLEDGED COLLATERAL.


 


(A)           CHANGES IN CAPITAL STRUCTURE OF ISSUERS. EXCEPT AS EXPRESSLY
PERMITTED OR REQUIRED BY THE CREDIT AGREEMENT, THE GRANTOR WILL NOT (I) PERMIT
OR SUFFER ANY ISSUER OF AN EQUITY INTEREST CONSTITUTING PLEDGED COLLATERAL TO
DISSOLVE, MERGE, LIQUIDATE, RETIRE ANY OF ITS EQUITY INTERESTS OR OTHER
INSTRUMENTS OR SECURITIES EVIDENCING OWNERSHIP, REDUCE ITS CAPITAL, SELL OR
ENCUMBER ALL OR SUBSTANTIALLY ALL OF ITS ASSETS (EXCEPT FOR LIENS PERMITTED
UNDER SECTION 6.02 OF THE CREDIT AGREEMENT AND SALES OF ASSETS PERMITTED
PURSUANT TO SECTION 4.1(D)) OR MERGE OR CONSOLIDATE WITH ANY OTHER ENTITY, OR
(II) VOTE ANY PLEDGED COLLATERAL IN FAVOR OF ANY OF THE FOREGOING.


 


(B)           ISSUANCE OF ADDITIONAL SECURITIES.  THE GRANTOR WILL NOT PERMIT OR
SUFFER THE ISSUER OF AN EQUITY INTEREST CONSTITUTING PLEDGED COLLATERAL TO ISSUE
ADDITIONAL EQUITY INTERESTS, ANY RIGHT TO RECEIVE THE SAME OR ANY RIGHT TO
RECEIVE EARNINGS, EXCEPT TO THE GRANTOR.

 

11

--------------------------------------------------------------------------------


 


(C)           REGISTRATION OF PLEDGED COLLATERAL.  DURING THE CONTINUATION OF AN
EVENT OF DEFAULT, GRANTOR WILL PERMIT ANY REGISTERABLE PLEDGED COLLATERAL TO BE
REGISTERED IN THE NAME OF THE LENDER OR ITS NOMINEE AT ANY TIME AT THE OPTION OF
THE LENDER.


 


(D)           EXERCISE OF RIGHTS IN PLEDGED COLLATERAL.


 

(I)            WITHOUT IN ANY WAY LIMITING THE FOREGOING AND SUBJECT TO CLAUSE
(II) BELOW, THE GRANTOR SHALL HAVE THE RIGHT TO EXERCISE ALL VOTING RIGHTS OR
OTHER RIGHTS RELATING TO THE PLEDGED COLLATERAL FOR ALL PURPOSES NOT
INCONSISTENT WITH THIS SECURITY AGREEMENT, THE CREDIT AGREEMENT OR ANY OTHER
LOAN DOCUMENT; PROVIDED HOWEVER, THAT NO VOTE OR OTHER RIGHT SHALL BE EXERCISED
OR ACTION TAKEN WHICH WOULD HAVE THE EFFECT OF IMPAIRING THE RIGHTS OF THE
LENDER IN RESPECT OF THE PLEDGED COLLATERAL.

 

(II)           THE GRANTOR WILL PERMIT THE LENDER OR ITS NOMINEE AT ANY TIME
AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT, WITHOUT NOTICE, TO EXERCISE ALL
VOTING RIGHTS OR OTHER RIGHTS RELATING TO PLEDGED COLLATERAL, INCLUDING, WITHOUT
LIMITATION, EXCHANGE, SUBSCRIPTION OR ANY OTHER RIGHTS, PRIVILEGES, OR OPTIONS
PERTAINING TO ANY EQUITY INTEREST OR INVESTMENT PROPERTY CONSTITUTING PLEDGED
COLLATERAL AS IF IT WERE THE ABSOLUTE OWNER THEREOF.

 

(III)          THE GRANTOR SHALL BE ENTITLED TO COLLECT AND RECEIVE FOR ITS OWN
USE ALL CASH DIVIDENDS AND INTEREST PAID IN RESPECT OF THE PLEDGED COLLATERAL TO
THE EXTENT NOT IN VIOLATION OF THE CREDIT AGREEMENT OTHER THAN ANY OF THE
FOLLOWING DISTRIBUTIONS AND PAYMENTS (COLLECTIVELY REFERRED TO AS THE “EXCLUDED
PAYMENTS”): (A) DIVIDENDS AND INTEREST PAID OR PAYABLE OTHER THAN IN CASH IN
RESPECT OF ANY PLEDGED COLLATERAL, AND INSTRUMENTS AND OTHER PROPERTY RECEIVED,
RECEIVABLE OR OTHERWISE DISTRIBUTED IN RESPECT OF, OR IN EXCHANGE FOR, ANY
PLEDGED COLLATERAL;  (B) DIVIDENDS AND OTHER DISTRIBUTIONS PAID OR PAYABLE IN
CASH IN RESPECT OF ANY PLEDGED COLLATERAL IN CONNECTION WITH A PARTIAL OR TOTAL
LIQUIDATION OR DISSOLUTION OR IN CONNECTION WITH A REDUCTION OF CAPITAL, CAPITAL
SURPLUS OR PAID-IN CAPITAL OF AN ISSUER; AND (C) CASH PAID, PAYABLE OR OTHERWISE
DISTRIBUTED, IN RESPECT OF PRINCIPAL OF, OR IN REDEMPTION OF, OR IN EXCHANGE
FOR, ANY PLEDGED COLLATERAL; PROVIDED HOWEVER, THAT UNTIL ACTUALLY PAID, ALL
RIGHTS TO SUCH DISTRIBUTIONS SHALL REMAIN SUBJECT TO THE LIEN CREATED BY THIS
SECURITY AGREEMENT; AND

 

(IV)          ALL EXCLUDED PAYMENTS AND ALL OTHER DISTRIBUTIONS IN RESPECT OF
ANY OF THE PLEDGED COLLATERAL, WHENEVER PAID OR MADE, SHALL BE DELIVERED TO THE
LENDER TO HOLD AS PLEDGED COLLATERAL AND SHALL, IF RECEIVED BY THE GRANTOR, BE
RECEIVED IN TRUST FOR THE BENEFIT OF THE LENDER, BE SEGREGATED FROM THE OTHER
PROPERTY OR FUNDS OF THE GRANTOR, AND BE FORTHWITH DELIVERED TO THE LENDER AS
PLEDGED COLLATERAL IN THE SAME FORM AS SO RECEIVED (WITH ANY NECESSARY
ENDORSEMENT).

 


4.7.          INTELLECTUAL PROPERTY.


 


(A)           THE GRANTOR WILL USE ITS BEST EFFORTS TO SECURE ALL CONSENTS AND
APPROVALS NECESSARY OR APPROPRIATE FOR THE ASSIGNMENT TO OR BENEFIT OF THE
LENDER OF ANY LICENSE HELD BY THE GRANTOR AND TO ENFORCE THE SECURITY INTERESTS
GRANTED HEREUNDER.  WITHIN 30 DAYS OF THE DATE HEREOF, THE GRANTOR WILL DELIVER
TO THE LENDER A SCHEDULE OF ANY INTEREST IN, OR ANY TITLE TO, ANY

 

12

--------------------------------------------------------------------------------


 


REGISTERED PATENT, TRADEMARK OR COPYRIGHT IN THE FORM OF EXHIBIT D.  THE GRANTOR
FURTHER AGREES TO PROVIDE THE LENDER, WITHIN 30 DAYS HEREOF, SUCH PATENT,
TRADEMARK, AND/OR COPYRIGHT SECURITY AGREEMENTS AS THE LENDER MAY REQUIRE TO BE
FILED WITH THE UNITED STATES PATENT AND TRADEMARK OFFICE TO EVIDENCE THE LIEN
GRANTED HEREIN.


 


(B)           THE GRANTOR SHALL NOTIFY THE LENDER IMMEDIATELY IF IT KNOWS OR HAS
REASON TO KNOW THAT ANY APPLICATION OR REGISTRATION RELATING TO ANY PATENT,
TRADEMARK OR COPYRIGHT (NOW OR HEREAFTER EXISTING) THAT IS MATERIAL TO THE
CONDUCT OF GRANTOR’S BUSINESS MAY BECOME ABANDONED OR DEDICATED, OR OF ANY
ADVERSE DETERMINATION OR DEVELOPMENT (INCLUDING THE INSTITUTION OF, OR ANY SUCH
DETERMINATION OR DEVELOPMENT IN, ANY PROCEEDING IN THE UNITED STATES PATENT AND
TRADEMARK OFFICE, THE UNITED STATES COPYRIGHT OFFICE OR ANY COURT) REGARDING THE
GRANTOR’S OWNERSHIP OF ANY PATENT, TRADEMARK OR COPYRIGHT, ITS RIGHT TO REGISTER
THE SAME, OR TO KEEP AND MAINTAIN THE SAME.


 


(C)           UPON THE FILING OF AN APPLICATION FOR THE REGISTRATION OF ANY
PATENT, TRADEMARK OR COPYRIGHT WITH THE UNITED STATES PATENT AND TRADEMARK
OFFICE, THE UNITED STATES COPYRIGHT OFFICE OR ANY SIMILAR OFFICE OR AGENCY, THE
GRANTOR SHALL EXECUTE AND DELIVER ANY AND ALL SECURITY AGREEMENTS AS THE LENDER
MAY REQUEST TO EVIDENCE THE LENDER’S FIRST PRIORITY SECURITY INTEREST ON SUCH
PATENT, TRADEMARK OR COPYRIGHT, AND THE GENERAL INTANGIBLES OF THE GRANTOR
RELATING THERETO OR REPRESENTED THEREBY.


 


(D)           THE GRANTOR SHALL TAKE ALL ACTIONS NECESSARY OR REQUESTED BY THE
LENDER TO MAINTAIN AND PURSUE EACH APPLICATION, TO OBTAIN THE RELEVANT
REGISTRATION AND TO MAINTAIN THE REGISTRATION OF EACH OF THE PATENTS, TRADEMARKS
AND COPYRIGHTS (NOW OR HEREAFTER EXISTING), INCLUDING THE FILING OF APPLICATIONS
FOR RENEWAL, AFFIDAVITS OF USE, AFFIDAVITS OF NONCONTESTABILITY AND OPPOSITION
AND INTERFERENCE AND CANCELLATION PROCEEDINGS, UNLESS THE GRANTOR SHALL
DETERMINE THAT SUCH PATENT, TRADEMARK OR COPYRIGHT IS NOT MATERIAL TO THE
CONDUCT OF ITS BUSINESS.


 


(E)           THE GRANTOR SHALL, UNLESS IT SHALL REASONABLY DETERMINE THAT SUCH
PATENT, TRADEMARK OR COPYRIGHT IS IN NO WAY MATERIAL TO THE CONDUCT OF ITS
BUSINESS OR OPERATIONS, PROMPTLY SUE FOR INFRINGEMENT, MISAPPROPRIATION OR
DILUTION AND TO RECOVER ANY AND ALL DAMAGES FOR SUCH INFRINGEMENT,
MISAPPROPRIATION OR DILUTION, AND SHALL TAKE SUCH OTHER ACTIONS AS THE LENDER
SHALL DEEM APPROPRIATE UNDER THE CIRCUMSTANCES TO PROTECT SUCH PATENT, TRADEMARK
OR COPYRIGHT.  IN THE EVENT THAT THE GRANTOR INSTITUTES SUIT BECAUSE ANY OF THE
PATENTS, TRADEMARKS OR COPYRIGHTS CONSTITUTING COLLATERAL IS INFRINGED UPON, OR
MISAPPROPRIATED OR DILUTED BY A THIRD PARTY, THE GRANTOR SHALL COMPLY WITH
SECTION 4.8.


 


4.8.          COMMERCIAL TORT CLAIMS.  THE GRANTOR SHALL PROMPTLY, AND IN ANY
EVENT WITHIN TWO BUSINESS DAYS AFTER THE SAME IS ACQUIRED BY IT, NOTIFY THE
LENDER OF ANY COMMERCIAL TORT CLAIM (AS DEFINED IN THE UCC) ACQUIRED BY IT AND,
UNLESS THE LENDER OTHERWISE CONSENTS, THE GRANTOR SHALL ENTER INTO AN AMENDMENT
TO THIS SECURITY AGREEMENT, IN THE FORM OF EXHIBIT I HERETO, GRANTING TO LENDER
A FIRST PRIORITY SECURITY INTEREST IN SUCH COMMERCIAL TORT CLAIM.


 


4.9.          LETTER-OF-CREDIT RIGHTS.  IF THE GRANTOR IS OR BECOMES THE
BENEFICIARY OF ANY LETTERS OF CREDIT WITH AN AGGREGATE FACE AMOUNT IN EXCESS OF
$50,000, THE GRANTOR SHALL PROMPTLY, AND IN ANY EVENT WITHIN TWO BUSINESS DAYS
AFTER BECOMING A BENEFICIARY, NOTIFY THE LENDER THEREOF AND,

 

13

--------------------------------------------------------------------------------


 


UPON LENDER’S REQUEST, CAUSE THE ISSUER AND/OR CONFIRMATION BANK TO CONSENT TO
THE ASSIGNMENT OF ANY LETTER-OF-CREDIT RIGHTS TO THE LENDER.


 


4.10.        FEDERAL, STATE OR MUNICIPAL CLAIMS.  THE GRANTOR WILL PROMPTLY
NOTIFY THE LENDER OF ANY COLLATERAL WHICH CONSTITUTES A CLAIM AGAINST THE UNITED
STATES GOVERNMENT OR ANY STATE OR LOCAL GOVERNMENT OR ANY INSTRUMENTALITY OR
AGENCY THEREOF, THE ASSIGNMENT OF WHICH CLAIM IS RESTRICTED BY FEDERAL, STATE OR
MUNICIPAL LAW.


 


4.11.        NO INTERFERENCE.  THE GRANTOR AGREES THAT IT WILL NOT INTERFERE
WITH ANY RIGHT, POWER AND REMEDY OF THE LENDER PROVIDED FOR IN THIS SECURITY
AGREEMENT OR NOW OR HEREAFTER EXISTING AT LAW OR IN EQUITY OR BY STATUTE OR
OTHERWISE, OR THE EXERCISE OR BEGINNING OF THE EXERCISE BY THE LENDER OF ANY ONE
OR MORE OF SUCH RIGHTS, POWERS OR REMEDIES.


 


4.12.        INSURANCE.


 


(A)           ALL INSURANCE POLICIES REQUIRED HEREUNDER OR UNDER SECTION 5.09 OF
THE CREDIT AGREEMENT SHALL NAME THE LENDER AS AN ADDITIONAL INSURED OR AS LOSS
PAYEE, AS APPLICABLE, AND SHALL CONTAIN LOSS PAYABLE CLAUSES OR MORTGAGEE
CLAUSES, THROUGH ENDORSEMENTS IN FORM AND SUBSTANCE SATISFACTORY TO THE LENDER,
WHICH PROVIDE THAT: (I) ALL PROCEEDS THEREUNDER WITH RESPECT TO ANY COLLATERAL
SHALL BE PAYABLE TO THE LENDER; (II) NO SUCH INSURANCE SHALL BE AFFECTED BY ANY
ACT OR NEGLECT OF THE INSURED OR OWNER OF THE PROPERTY DESCRIBED IN SUCH POLICY;
AND (III) THAT THE INSURER WILL ENDEAVOR TO PROVIDE AT LEAST THIRTY DAYS PRIOR
WRITTEN NOTICE TO THE LENDER THAT ANY SUCH POLICY AND LOSS PAYABLE OR MORTGAGEE
CLAUSES MAY BE CANCELED, AMENDED OR TERMINATED; PROVIDED, THAT, IN THE EVENT
THAT ANY INSURER FAILS TO GIVE SUCH THIRTY DAYS PRIOR WRITTEN NOTICE, THE
BORROWER SHALL BE REQUIRED TO GIVE SUCH NOTICE..


 


(B)           ALL PREMIUMS ON SUCH INSURANCE SHALL BE PAID WHEN DUE BY THE
GRANTOR, AND COPIES OF THE POLICIES DELIVERED TO THE LENDER PROMPTLY UPON
LENDER’S REQUEST.  IF THE GRANTOR FAILS TO OBTAIN ANY INSURANCE AS REQUIRED BY
THIS SECTION, THE LENDER MAY OBTAIN SUCH INSURANCE AT THE GRANTOR’S EXPENSE.  BY
PURCHASING SUCH INSURANCE, THE LENDER SHALL NOT BE DEEMED TO HAVE WAIVED ANY
DEFAULT ARISING FROM THE GRANTOR’S FAILURE TO MAINTAIN SUCH INSURANCE OR PAY ANY
PREMIUMS THEREFOR.


 


4.13.        COLLATERAL ACCESS AGREEMENTS.  THE GRANTOR SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO OBTAIN A COLLATERAL ACCESS AGREEMENT, FROM THE LESSOR OF
EACH LEASED PROPERTY, MORTGAGEE OF OWNED PROPERTY OR BAILEE OR CONSIGNEE WITH
RESPECT TO ANY WAREHOUSE, PROCESSOR OR CONVERTER FACILITY OR OTHER LOCATION
WHERE COLLATERAL IS STORED OR LOCATED, WHICH AGREEMENT OR LETTER SHALL PROVIDE
ACCESS RIGHTS, CONTAIN A WAIVER OR SUBORDINATION OF ALL LIENS OR CLAIMS THAT THE
LANDLORD, MORTGAGEE, BAILEE OR CONSIGNEE MAY ASSERT AGAINST THE COLLATERAL AT
THAT LOCATION, AND SHALL OTHERWISE BE REASONABLY SATISFACTORY IN FORM AND
SUBSTANCE TO THE LENDER. WITH RESPECT TO SUCH LOCATIONS OR WAREHOUSE SPACE
LEASED AS OF THE EFFECTIVE DATE AND THEREAFTER, IF THE LENDER HAS NOT RECEIVED A
COLLATERAL ACCESS AGREEMENT AS OF THE EFFECTIVE DATE (OR, IF LATER, AS OF THE
DATE SUCH LOCATION IS ACQUIRED OR LEASED), GRANTOR’S ELIGIBLE INVENTORY AT THAT
LOCATION SHALL BE EXCLUDED FROM THE BORROWING BASE.  AFTER THE EFFECTIVE DATE,
NO REAL PROPERTY OR WAREHOUSE SPACE SHALL BE LEASED BY THE GRANTOR AND NO
INVENTORY SHALL BE SHIPPED TO A PROCESSOR OR CONVERTER UNDER ARRANGEMENTS
ESTABLISHED AFTER THE EFFECTIVE DATE,  UNLESS AND UNTIL A SATISFACTORY
COLLATERAL ACCESS AGREEMENT SHALL FIRST HAVE BEEN OBTAINED WITH RESPECT TO SUCH
LOCATION AND IF IT

 

14

--------------------------------------------------------------------------------


 


HAS NOT BEEN OBTAINED, GRANTOR’S ELIGIBLE INVENTORY AT THAT LOCATION SHALL BE
EXCLUDED FROM THE BORROWING BASE.  THE GRANTOR SHALL TIMELY AND FULLY PAY AND
PERFORM ITS OBLIGATIONS UNDER ALL LEASES AND OTHER AGREEMENTS WITH RESPECT TO
EACH LEASED LOCATION OR THIRD PARTY WAREHOUSE WHERE ANY COLLATERAL IS OR MAY BE
LOCATED.


 


4.14.        DEPOSIT ACCOUNT CONTROL AGREEMENTS.  THE GRANTOR WILL PROVIDE TO
THE LENDER UPON THE LENDER’S REQUEST, A DEPOSIT ACCOUNT CONTROL AGREEMENT DULY
EXECUTED ON BEHALF OF EACH FINANCIAL INSTITUTION HOLDING A DEPOSIT ACCOUNT OF
THE GRANTOR AS SET FORTH IN THE SECURITY AGREEMENT.


 


4.15.        CHANGE OF NAME OR LOCATION; CHANGE OF FISCAL YEAR.  THE GRANTOR
SHALL NOT (A) CHANGE ITS NAME AS IT APPEARS IN OFFICIAL FILINGS IN THE STATE OF
ITS INCORPORATION OR ORGANIZATION, (B) CHANGE ITS CHIEF EXECUTIVE OFFICE,
PRINCIPAL PLACE OF BUSINESS, MAILING ADDRESS, CORPORATE OFFICES OR WAREHOUSES OR
LOCATIONS AT WHICH COLLATERAL IS HELD OR STORED, OR THE LOCATION OF ITS RECORDS
CONCERNING THE COLLATERAL AS SET FORTH IN THE SECURITY AGREEMENT, (C) CHANGE THE
TYPE OF ENTITY THAT IT IS, (D) CHANGE ITS ORGANIZATION IDENTIFICATION NUMBER, IF
ANY, ISSUED BY ITS STATE OF INCORPORATION OR OTHER ORGANIZATION, OR (E) CHANGE
ITS STATE OF INCORPORATION OR ORGANIZATION, IN EACH CASE, UNLESS THE LENDER
SHALL HAVE RECEIVED AT LEAST THIRTY DAYS PRIOR WRITTEN NOTICE OF SUCH CHANGE AND
THE LENDER SHALL HAVE ACKNOWLEDGED IN WRITING THAT EITHER (1) SUCH CHANGE WILL
NOT ADVERSELY AFFECT THE VALIDITY, PERFECTION OR PRIORITY OF THE LENDER’S
SECURITY INTEREST IN THE COLLATERAL, OR (2) ANY REASONABLE ACTION REQUESTED BY
THE LENDER IN CONNECTION THEREWITH HAS BEEN COMPLETED OR TAKEN (INCLUDING ANY
ACTION TO CONTINUE THE PERFECTION OF ANY LIENS IN FAVOR OF THE LENDER IN ANY
COLLATERAL), PROVIDED THAT, ANY NEW LOCATION SHALL BE IN THE CONTINENTAL U.S. 
THE GRANTOR SHALL NOT CHANGE ITS FISCAL YEAR WHICH CURRENTLY ENDS ON JUNE 30.

 


ARTICLE V
EVENTS OF DEFAULT AND REMEDIES


 


5.1.          EVENTS OF DEFAULT.  THE OCCURRENCE OF ANY ONE OR MORE OF THE
FOLLOWING EVENTS SHALL CONSTITUTE AN EVENT OF DEFAULT HEREUNDER:


 


(A)           ANY REPRESENTATION OR WARRANTY MADE BY OR ON BEHALF OF THE GRANTOR
UNDER OR IN CONNECTION WITH THIS SECURITY AGREEMENT SHALL BE MATERIALLY FALSE AS
OF THE DATE ON WHICH MADE.


 


(B)           THE BREACH BY THE GRANTOR OF ANY OF THE TERMS OR PROVISIONS OF
ARTICLE IV OR ARTICLE VII.


 


(C)           THE BREACH BY THE GRANTOR (OTHER THAN A BREACH WHICH CONSTITUTES
AN EVENT OF DEFAULT UNDER ANY OTHER SECTION OF THIS ARTICLE V) OF ANY OF THE
TERMS OR PROVISIONS OF THIS SECURITY AGREEMENT WHICH IS NOT REMEDIED WITHIN TEN
DAYS AFTER SUCH BREACH.


 


(D)           THE OCCURRENCE OF ANY “EVENT OF DEFAULT” UNDER, AND AS DEFINED IN,
THE CREDIT AGREEMENT.

 

15

--------------------------------------------------------------------------------


 


5.2.          REMEDIES.


 


(A)           UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, THE LENDER MAY
EXERCISE ANY OR ALL OF THE FOLLOWING RIGHTS AND REMEDIES:

 

(I)            THOSE RIGHTS AND REMEDIES PROVIDED IN THIS SECURITY AGREEMENT,
THE CREDIT AGREEMENT, OR ANY OTHER LOAN DOCUMENT; PROVIDED THAT, THIS
SECTION 5.2(A) SHALL NOT BE UNDERSTOOD TO LIMIT ANY RIGHTS OR REMEDIES AVAILABLE
TO THE LENDER PRIOR TO AN EVENT OF DEFAULT;

 

(II)           THOSE RIGHTS AND REMEDIES AVAILABLE TO A SECURED PARTY UNDER THE
UCC (WHETHER OR NOT THE UCC APPLIES TO THE AFFECTED COLLATERAL) OR UNDER ANY
OTHER APPLICABLE LAW (INCLUDING, WITHOUT LIMITATION, ANY LAW GOVERNING THE
EXERCISE OF A BANK’S RIGHT OF SETOFF OR BANKERS’ LIEN) WHEN A DEBTOR IS IN
DEFAULT UNDER A SECURITY AGREEMENT;

 

(III)          GIVE NOTICE OF SOLE CONTROL OR ANY OTHER INSTRUCTION UNDER ANY
DEPOSIT ACCOUNT CONTROL AGREEMENT OR AND OTHER CONTROL AGREEMENT WITH ANY
SECURITIES INTERMEDIARY AND TAKE ANY ACTION THEREIN WITH RESPECT TO SUCH
COLLATERAL;

 

(IV)          WITHOUT NOTICE (EXCEPT AS SPECIFICALLY PROVIDED IN SECTION 8.1 OR
ELSEWHERE HEREIN), DEMAND OR ADVERTISEMENT OF ANY KIND TO GRANTOR OR ANY OTHER
PERSON, ENTER THE PREMISES OF THE GRANTOR WHERE ANY COLLATERAL IS LOCATED
(THROUGH SELF-HELP AND WITHOUT JUDICIAL PROCESS) TO COLLECT, RECEIVE, ASSEMBLE,
PROCESS, APPROPRIATE, SELL, LEASE, ASSIGN, GRANT AN OPTION OR OPTIONS TO
PURCHASE OR OTHERWISE DISPOSE OF, DELIVER, OR REALIZE UPON, THE COLLATERAL OR
ANY PART THEREOF IN ONE OR MORE PARCELS AT PUBLIC OR PRIVATE SALE OR SALES
(WHICH SALES MAY BE ADJOURNED OR CONTINUED FROM TIME TO TIME WITH OR WITHOUT
NOTICE AND MAY TAKE PLACE AT THE GRANTOR’S PREMISES OR ELSEWHERE), FOR CASH, ON
CREDIT OR FOR FUTURE DELIVERY WITHOUT ASSUMPTION OF ANY CREDIT RISK, AND UPON
SUCH OTHER TERMS AS THE LENDER MAY DEEM COMMERCIALLY REASONABLE; AND

 

(V)           CONCURRENTLY WITH WRITTEN NOTICE TO THE GRANTOR, TRANSFER AND
REGISTER IN ITS NAME OR IN THE NAME OF ITS NOMINEE THE WHOLE OR ANY PART OF THE
PLEDGED COLLATERAL, TO EXCHANGE CERTIFICATES OR INSTRUMENTS REPRESENTING OR
EVIDENCING PLEDGED COLLATERAL FOR CERTIFICATES OR INSTRUMENTS OF SMALLER OR
LARGER DENOMINATIONS, TO EXERCISE THE VOTING AND ALL OTHER RIGHTS AS A HOLDER
WITH RESPECT THERETO, TO COLLECT AND RECEIVE ALL CASH DIVIDENDS, INTEREST,
PRINCIPAL AND OTHER DISTRIBUTIONS MADE THEREON AND TO OTHERWISE ACT WITH RESPECT
TO THE PLEDGED COLLATERAL AS THOUGH THE LENDER WAS THE OUTRIGHT OWNER THEREOF.

 


(B)           THE LENDER MAY COMPLY WITH ANY APPLICABLE STATE OR FEDERAL LAW
REQUIREMENTS IN CONNECTION WITH A DISPOSITION OF THE COLLATERAL AND COMPLIANCE
WILL NOT BE CONSIDERED TO ADVERSELY AFFECT THE COMMERCIAL REASONABLENESS OF ANY
SALE OF THE COLLATERAL.


 


(C)           THE LENDER SHALL HAVE THE RIGHT UPON ANY SUCH PUBLIC SALE OR SALES
AND, TO THE EXTENT PERMITTED BY LAW, UPON ANY SUCH PRIVATE SALE OR SALES, TO
PURCHASE FOR THE BENEFIT OF THE LENDER, THE WHOLE OR ANY PART OF THE COLLATERAL
SO SOLD, FREE OF ANY RIGHT OF EQUITY REDEMPTION, WHICH EQUITY REDEMPTION THE
GRANTOR HEREBY EXPRESSLY RELEASES.

 

16

--------------------------------------------------------------------------------


 


(D)           UNTIL THE LENDER IS ABLE TO EFFECT A SALE, LEASE, OR OTHER
DISPOSITION OF COLLATERAL, THE LENDER SHALL HAVE THE RIGHT TO HOLD OR USE
COLLATERAL, OR ANY PART THEREOF, TO THE EXTENT THAT IT DEEMS APPROPRIATE FOR THE
PURPOSE OF PRESERVING COLLATERAL OR ITS VALUE OR FOR ANY OTHER PURPOSE DEEMED
APPROPRIATE BY THE LENDER. THE LENDER MAY, IF IT SO ELECTS, SEEK THE APPOINTMENT
OF A RECEIVER OR KEEPER TO TAKE POSSESSION OF COLLATERAL AND TO ENFORCE ANY OF
THE LENDER’S REMEDIES, WITH RESPECT TO SUCH APPOINTMENT WITHOUT PRIOR NOTICE OR
HEARING AS TO SUCH APPOINTMENT.


 


(E)           IF, AFTER THE CREDIT AGREEMENT HAS TERMINATED BY ITS TERMS AND ALL
OF THE OBLIGATIONS HAVE BEEN PAID IN FULL, THERE REMAIN SWAP OBLIGATIONS
OUTSTANDING, THE LENDER MAY EXERCISE THE REMEDIES PROVIDED IN THIS SECTION 5.2
UPON THE OCCURRENCE OF ANY EVENT WHICH WOULD ALLOW OR REQUIRE THE TERMINATION OR
ACCELERATION OF ANY SWAP OBLIGATIONS PURSUANT TO THE TERMS OF THE SWAP
AGREEMENT.


 


(F)            NOTWITHSTANDING THE FOREGOING, THE LENDER SHALL NOT BE REQUIRED
TO (I) MAKE ANY DEMAND UPON, OR PURSUE OR EXHAUST ANY OF THEIR RIGHTS OR
REMEDIES AGAINST, THE GRANTOR, ANY OTHER OBLIGOR, GUARANTOR, PLEDGOR OR ANY
OTHER PERSON WITH RESPECT TO THE PAYMENT OF THE SECURED OBLIGATIONS OR TO PURSUE
OR EXHAUST ANY OF THEIR RIGHTS OR REMEDIES WITH RESPECT TO ANY COLLATERAL
THEREFOR OR ANY DIRECT OR INDIRECT GUARANTEE THEREOF, (II) MARSHAL THE
COLLATERAL OR ANY GUARANTEE OF THE SECURED OBLIGATIONS OR TO RESORT TO THE
COLLATERAL OR ANY SUCH GUARANTEE IN ANY PARTICULAR ORDER, OR (III) EFFECT A
PUBLIC SALE OF ANY COLLATERAL.


 


(G)           THE GRANTOR RECOGNIZES THAT THE LENDER MAY BE UNABLE TO EFFECT A
PUBLIC SALE OF ANY OR ALL THE PLEDGED COLLATERAL AND MAY BE COMPELLED TO RESORT
TO ONE OR MORE PRIVATE SALES THEREOF IN ACCORDANCE WITH CLAUSE (A) ABOVE.  THE
GRANTOR ALSO ACKNOWLEDGES THAT ANY PRIVATE SALE MAY RESULT IN PRICES AND OTHER
TERMS LESS FAVORABLE TO THE SELLER THAN IF SUCH SALE WERE A PUBLIC SALE AND,
NOTWITHSTANDING SUCH CIRCUMSTANCES, AGREES THAT ANY SUCH PRIVATE SALE SHALL NOT
BE DEEMED TO HAVE BEEN MADE IN A COMMERCIALLY UNREASONABLE MANNER SOLELY BY
VIRTUE OF SUCH SALE BEING PRIVATE.  THE LENDER SHALL BE UNDER NO OBLIGATION TO
DELAY A SALE OF ANY OF THE PLEDGED COLLATERAL FOR THE PERIOD OF TIME NECESSARY
TO PERMIT THE GRANTOR OR THE ISSUER OF THE PLEDGED COLLATERAL TO REGISTER SUCH
SECURITIES FOR PUBLIC SALE UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
UNDER APPLICABLE STATE SECURITIES LAWS, EVEN IF THE GRANTOR AND THE ISSUER WOULD
AGREE TO DO SO.


 


5.3.          GRANTOR’S OBLIGATIONS UPON DEFAULT.  UPON THE REQUEST OF THE
LENDER AFTER THE OCCURRENCE OF A DEFAULT, THE GRANTOR WILL:


 


(A)           ASSEMBLE AND MAKE AVAILABLE TO THE LENDER THE COLLATERAL AND ALL
BOOKS AND RECORDS RELATING THERETO AT ANY PLACE OR PLACES SPECIFIED BY THE
LENDER, WHETHER AT THE GRANTOR’S PREMISES OR ELSEWHERE;


 


(B)           PERMIT THE LENDER, BY THE LENDER’S REPRESENTATIVES AND AGENTS, TO
ENTER, OCCUPY AND USE  ANY PREMISES WHERE ALL OR ANY PART OF THE COLLATERAL, OR
THE BOOKS AND RECORDS RELATING THERETO, OR BOTH, ARE LOCATED, TO TAKE POSSESSION
OF ALL OR ANY PART OF THE COLLATERAL OR THE BOOKS AND RECORDS RELATING THERETO,
OR BOTH, TO REMOVE ALL OR ANY PART OF THE COLLATERAL OR THE BOOKS AND RECORDS
RELATING THERETO, OR BOTH, AND TO CONDUCT SALES OF THE COLLATERAL, WITHOUT ANY
OBLIGATION TO PAY THE GRANTOR FOR SUCH USE AND OCCUPANCY;

 

17

--------------------------------------------------------------------------------


 


(C)           PREPARE AND FILE, OR CAUSE AN ISSUER OF PLEDGED COLLATERAL TO
PREPARE AND FILE, WITH THE SECURITIES AND EXCHANGE COMMISSION OR ANY OTHER
APPLICABLE GOVERNMENT AGENCY, REGISTRATION STATEMENTS, A PROSPECTUS AND SUCH
OTHER DOCUMENTATION IN CONNECTION WITH THE PLEDGED COLLATERAL AS THE LENDER MAY
REQUEST, ALL IN FORM AND SUBSTANCE SATISFACTORY TO THE LENDER, AND FURNISH TO
THE LENDER, OR CAUSE AN ISSUER OF PLEDGED COLLATERAL TO FURNISH TO THE LENDER,
ANY INFORMATION REGARDING THE PLEDGED COLLATERAL IN SUCH DETAIL AS THE LENDER
MAY SPECIFY;


 


(D)           TAKE, OR CAUSE AN ISSUER OF PLEDGED COLLATERAL TO TAKE, ANY AND
ALL ACTIONS NECESSARY TO REGISTER OR QUALIFY THE PLEDGED COLLATERAL TO ENABLE
THE LENDER TO CONSUMMATE A PUBLIC SALE OR OTHER DISPOSITION OF THE PLEDGED
COLLATERAL; AND


 


(E)           AT ITS OWN EXPENSE, CAUSE THE INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS THEN ENGAGED BY THE GRANTOR TO PREPARE AND DELIVER TO THE LENDER, AT
ANY TIME, AND FROM TIME TO TIME, PROMPTLY UPON THE LENDER’S REQUEST, THE
FOLLOWING REPORTS WITH RESPECT TO THE GRANTOR: (I) A RECONCILIATION OF ALL
ACCOUNTS; (II) AN AGING OF ALL ACCOUNTS; (III) TRIAL BALANCES; AND (IV) A TEST
VERIFICATION OF SUCH ACCOUNTS.


 


5.4.          GRANT OF INTELLECTUAL PROPERTY LICENSE.  FOR THE PURPOSE OF
ENABLING THE LENDER TO EXERCISE THE RIGHTS AND REMEDIES UNDER THIS ARTICLE V AT
SUCH TIME AS THE LENDER SHALL BE LAWFULLY ENTITLED TO EXERCISE SUCH RIGHTS AND
REMEDIES, THE GRANTOR HEREBY (A) GRANTS TO THE LENDER AN IRREVOCABLE,
NONEXCLUSIVE LICENSE (EXERCISABLE WITHOUT PAYMENT OF ROYALTY OR OTHER
COMPENSATION TO THE GRANTOR) TO USE, LICENSE OR SUBLICENSE ANY INTELLECTUAL
PROPERTY RIGHTS NOW OWNED OR HEREAFTER ACQUIRED BY THE GRANTOR, AND WHEREVER THE
SAME MAY BE LOCATED, AND INCLUDING IN SUCH LICENSE ACCESS TO ALL MEDIA IN WHICH
ANY OF THE LICENSED ITEMS MAY BE RECORDED OR STORED AND TO ALL COMPUTER SOFTWARE
AND PROGRAMS USED FOR THE COMPILATION OR PRINTOUT THEREOF AND (B) IRREVOCABLY
AGREES THAT THE LENDER MAY SELL ANY OF THE GRANTOR’S INVENTORY DIRECTLY TO ANY
PERSON, INCLUDING WITHOUT LIMITATION PERSONS WHO HAVE PREVIOUSLY PURCHASED THE
GRANTOR’S INVENTORY FROM THE GRANTOR AND IN CONNECTION WITH ANY SUCH SALE OR
OTHER ENFORCEMENT OF THE LENDER’S RIGHTS UNDER THIS SECURITY AGREEMENT, MAY SELL
INVENTORY WHICH BEARS ANY TRADEMARK OWNED BY OR LICENSED TO THE GRANTOR AND ANY
INVENTORY THAT IS COVERED BY ANY COPYRIGHT OWNED BY OR LICENSED TO THE GRANTOR
AND THE LENDER MAY FINISH ANY WORK IN PROCESS AND AFFIX ANY TRADEMARK OWNED BY
OR LICENSED TO THE GRANTOR AND SELL SUCH INVENTORY AS PROVIDED HEREIN.

 


ARTICLE VI
ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY

 


6.1.          ACCOUNT VERIFICATION.  THE LENDER MAY, AT ANY TIME AFTER AN EVENT
OF DEFAULT, IN THE LENDER’S OWN NAME, IN THE NAME OF A NOMINEE OF THE LENDER, OR
IN THE NAME OF THE GRANTOR COMMUNICATE (BY MAIL, TELEPHONE, FACSIMILE OR
OTHERWISE) WITH THE ACCOUNT DEBTORS OF SUCH GRANTOR, PARTIES TO CONTRACTS WITH
THE GRANTOR AND OBLIGORS IN RESPECT OF INSTRUMENTS OF THE GRANTOR TO VERIFY WITH
SUCH PERSONS, TO THE LENDER’S SATISFACTION, THE EXISTENCE, AMOUNT, TERMS OF, AND
ANY OTHER MATTER RELATING TO, ACCOUNTS, INSTRUMENTS, CHATTEL PAPER, PAYMENT
INTANGIBLES AND/OR OTHER RECEIVABLES.

 

18

--------------------------------------------------------------------------------


 


6.2.          AUTHORIZATION FOR SECURED PARTY TO TAKE CERTAIN ACTION.


 


(A)           THE GRANTOR IRREVOCABLY AUTHORIZES THE LENDER AT ANY TIME AND FROM
TIME TO TIME IN THE SOLE DISCRETION OF THE LENDER AND APPOINTS THE LENDER AS ITS
ATTORNEY IN FACT (I) TO EXECUTE ON BEHALF OF THE GRANTOR AS DEBTOR AND TO FILE
FINANCING STATEMENTS NECESSARY OR DESIRABLE IN THE LENDER’S SOLE DISCRETION TO
PERFECT AND TO MAINTAIN THE PERFECTION AND PRIORITY OF THE LENDER’S SECURITY
INTEREST IN THE COLLATERAL, (II) TO ENDORSE AND COLLECT ANY CASH PROCEEDS OF THE
COLLATERAL, (III) TO FILE A CARBON, PHOTOGRAPHIC OR OTHER REPRODUCTION OF THIS
SECURITY AGREEMENT OR ANY FINANCING STATEMENT WITH RESPECT TO THE COLLATERAL AS
A FINANCING STATEMENT AND TO FILE ANY OTHER FINANCING STATEMENT OR AMENDMENT OF
A FINANCING STATEMENT (WHICH DOES NOT ADD NEW COLLATERAL OR ADD A DEBTOR) IN
SUCH OFFICES AS THE LENDER IN ITS SOLE DISCRETION DEEMS NECESSARY OR DESIRABLE
TO PERFECT AND TO MAINTAIN THE PERFECTION AND PRIORITY OF THE LENDER’S SECURITY
INTEREST IN THE COLLATERAL, (IV) TO CONTACT AND ENTER INTO ONE OR MORE
AGREEMENTS WITH THE ISSUERS OF UNCERTIFICATED SECURITIES WHICH ARE PLEDGED
COLLATERAL OR WITH SECURITIES INTERMEDIARIES HOLDING PLEDGED COLLATERAL AS MAY
BE NECESSARY OR ADVISABLE TO GIVE THE LENDER CONTROL OVER SUCH PLEDGED
COLLATERAL, (V) TO APPLY THE PROCEEDS OF ANY COLLATERAL RECEIVED BY THE LENDER
TO THE SECURED OBLIGATIONS AS PROVIDED IN SECTION 7.3, (VI) TO DISCHARGE PAST
DUE TAXES, ASSESSMENTS, CHARGES, FEES OR LIENS ON THE COLLATERAL (EXCEPT FOR
SUCH LIENS AS ARE SPECIFICALLY PERMITTED HEREUNDER), (VII) DURING THE
CONTINUATION OF AN EVENT OF DEFAULT TO CONTACT ACCOUNT DEBTORS FOR ANY REASON,
(VIII) TO DEMAND PAYMENT OR ENFORCE PAYMENT OF THE RECEIVABLES IN THE NAME OF
THE LENDER OR THE GRANTOR AND TO ENDORSE ANY AND ALL CHECKS, DRAFTS, AND OTHER
INSTRUMENTS FOR THE PAYMENT OF MONEY RELATING TO THE RECEIVABLES, (IX) TO SIGN
THE GRANTOR’S NAME ON ANY INVOICE OR BILL OF LADING RELATING TO THE RECEIVABLES,
DRAFTS AGAINST ANY ACCOUNT DEBTOR OF THE GRANTOR, ASSIGNMENTS AND VERIFICATIONS
OF RECEIVABLES, (X) TO EXERCISE ALL OF THE GRANTOR’S RIGHTS AND REMEDIES WITH
RESPECT TO THE COLLECTION OF THE RECEIVABLES AND ANY OTHER COLLATERAL, (XI) TO
SETTLE, ADJUST, COMPROMISE, EXTEND OR RENEW THE RECEIVABLES, (XII) TO SETTLE,
ADJUST OR COMPROMISE ANY LEGAL PROCEEDINGS BROUGHT TO COLLECT RECEIVABLES,
(XIII) TO PREPARE, FILE AND SIGN THE GRANTOR’S NAME ON A PROOF OF CLAIM IN
BANKRUPTCY OR SIMILAR DOCUMENT AGAINST ANY ACCOUNT DEBTOR OF THE GRANTOR, (XIV)
TO PREPARE, FILE AND SIGN THE GRANTOR’S NAME ON ANY NOTICE OF LIEN, ASSIGNMENT
OR SATISFACTION OF LIEN OR SIMILAR DOCUMENT IN CONNECTION WITH THE RECEIVABLES,
(XV) TO CHANGE THE ADDRESS FOR DELIVERY OF MAIL ADDRESSED TO THE GRANTOR TO SUCH
ADDRESS AS THE LENDER MAY DESIGNATE AND TO RECEIVE, OPEN AND DISPOSE OF ALL MAIL
ADDRESSED TO THE GRANTOR, AND (XVI) TO DO ALL OTHER ACTS AND THINGS NECESSARY TO
CARRY OUT THIS SECURITY AGREEMENT; AND THE GRANTOR AGREES TO REIMBURSE THE
LENDER ON DEMAND FOR ANY PAYMENT MADE OR ANY EXPENSE INCURRED BY THE LENDER IN
CONNECTION WITH ANY OF THE FOREGOING; PROVIDED THAT, THIS AUTHORIZATION SHALL
NOT RELIEVE THE GRANTOR OF ANY OF ITS OBLIGATIONS UNDER THIS SECURITY AGREEMENT
OR UNDER THE CREDIT AGREEMENT.


 


(B)           ALL ACTS OF SAID ATTORNEY OR DESIGNEE MADE IN ACCORDANCE HEREWITH
ARE HEREBY RATIFIED AND APPROVED. THE POWERS CONFERRED ON THE LENDER, UNDER THIS
SECTION 6.2 ARE SOLELY TO PROTECT THE LENDER’S INTERESTS IN THE COLLATERAL AND
SHALL NOT IMPOSE ANY DUTY UPON THE LENDER TO EXERCISE ANY SUCH POWERS.  THE
LENDER AGREES THAT, EXCEPT FOR THE POWERS GRANTED IN SECTION 6.2(A)(I)-(VI) AND
SECTION 6.2(A)(XVI), IT SHALL NOT EXERCISE ANY POWER OR AUTHORITY GRANTED TO IT
UNLESS AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.


 


6.3.          PROXY. THE GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE
LENDER AS THE PROXY AND ATTORNEY-IN-FACT (AS SET FORTH IN SECTION 6.2 ABOVE) OF
THE GRANTOR WITH RESPECT TO THE PLEDGED COLLATERAL, INCLUDING THE RIGHT TO VOTE
SUCH PLEDGED COLLATERAL IN

 

19

--------------------------------------------------------------------------------


 


ACCORDANCE HEREWITH, WITH FULL POWER OF SUBSTITUTION TO DO SO. IN ADDITION TO
THE RIGHT TO VOTE ANY SUCH PLEDGED COLLATERAL, THE APPOINTMENT OF THE LENDER AS
PROXY AND ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO EXERCISE ALL OTHER RIGHTS,
POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF SUCH PLEDGED COLLATERAL
WOULD BE ENTITLED (INCLUDING GIVING OR WITHHOLDING WRITTEN CONSENTS OF
SHAREHOLDERS, CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND VOTING AT SUCH
MEETINGS). SUCH PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE
NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY SUCH PLEDGED COLLATERAL
ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON (INCLUDING THE ISSUER
OF SUCH PLEDGED COLLATERAL OR ANY OFFICER OR AGENT THEREOF), UPON THE OCCURRENCE
OF A DEFAULT.


 


6.4.          NATURE OF APPOINTMENT; LIMITATION OF DUTY.  THE APPOINTMENT OF THE
LENDER AS PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VI IS COUPLED WITH AN
INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS SECURITY
AGREEMENT IS TERMINATED IN ACCORDANCE WITH SECTION 8.14. NOTWITHSTANDING
ANYTHING CONTAINED HEREIN, NEITHER THE LENDER NOR ANY OF ITS RESPECTIVE
AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES SHALL HAVE
ANY DUTY TO EXERCISE ANY RIGHT OR POWER GRANTED HEREUNDER OR OTHERWISE OR TO
PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY FAILURE TO DO SO OR FOR ANY
DELAY IN DOING SO, EXCEPT  IN RESPECT OF DAMAGES ATTRIBUTABLE SOLELY TO THEIR
OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY DETERMINED BY A COURT OF
COMPETENT JURISDICTION; PROVIDED THAT, IN NO EVENT SHALL THEY BE LIABLE FOR ANY
PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES.

 


ARTICLE VII
COLLECTION AND APPLICATION OF COLLATERAL PROCEEDS; DEPOSIT ACCOUNTS

 


7.1.          COLLECTION OF RECEIVABLES.  IF REQUIRED BY LENDER AFTER AN EVENT
OF DEFAULT, THE GRANTOR SHALL EXECUTE AND DELIVER TO THE LENDER DEPOSIT ACCOUNT
CONTROL AGREEMENTS FOR EACH DEPOSIT ACCOUNT MAINTAINED BY THE GRANTOR INTO WHICH
ALL CASH, CHECKS OR OTHER SIMILAR PAYMENTS RELATING TO OR CONSTITUTING PAYMENTS
MADE IN RESPECT OF RECEIVABLES WILL BE DEPOSITED (A “COLLATERAL DEPOSIT
ACCOUNT”), WHICH COLLATERAL DEPOSIT ACCOUNTS ARE IDENTIFIED AS SUCH ON
EXHIBIT B.


 


7.2.          COVENANT REGARDING NEW DEPOSIT ACCOUNTS.  AFTER THE OCCURRENCE OF
AN EVENT OF DEFAULT, THE GRANTOR SHALL (A) OBTAIN THE LENDER’S CONSENT IN
WRITING BEFORE OPENING OR REPLACING ANY COLLATERAL DEPOSIT ACCOUNT OR OTHER
DEPOSIT ACCOUNT TO THE OPENING OF SUCH DEPOSIT ACCOUNT, AND (B) CAUSE EACH BANK
OR FINANCIAL INSTITUTION IN WHICH IT SEEKS TO OPEN A DEPOSIT ACCOUNT, TO ENTER
INTO A DEPOSIT ACCOUNT CONTROL AGREEMENT WITH THE LENDER IN ORDER TO GIVE THE
LENDER CONTROL OF SUCH DEPOSIT ACCOUNT.

 

20

--------------------------------------------------------------------------------



 


7.3.                              APPLICATION OF PROCEEDS; DEFICIENCY.  THE
LENDER MAY REQUIRE, AT ANY TIME AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT,
THAT ALL CASH PROCEEDS OF THE COLLATERAL WHICH ARE NOT REQUIRED TO BE APPLIED TO
THE OBLIGATIONS PURSUANT TO SECTION 2.10 OF THE CREDIT AGREEMENT BE DEPOSITED IN
A SPECIAL NON-INTEREST BEARING CASH COLLATERAL ACCOUNT WITH THE LENDER AND HELD
THERE AS SECURITY FOR THE SECURED OBLIGATIONS.  THE GRANTOR SHALL HAVE NO
CONTROL WHATSOEVER OVER SAID CASH COLLATERAL ACCOUNT.  ANY SUCH PROCEEDS OF THE
COLLATERAL SHALL BE APPLIED IN THE ORDER SET FORTH IN SECTION 2.17 OF THE CREDIT
AGREEMENT UNLESS A COURT OF COMPETENT JURISDICTION SHALL OTHERWISE DIRECT.  THE
BALANCE, IF ANY, AFTER ALL OF THE SECURED OBLIGATIONS HAVE BEEN SATISFIED, SHALL
BE DEPOSITED BY THE LENDER INTO THE GRANTOR’S GENERAL OPERATING ACCOUNT WITH THE
LENDER. THE GRANTOR SHALL REMAIN LIABLE FOR ANY DEFICIENCY IF THE PROCEEDS OF
ANY SALE OR DISPOSITION OF THE COLLATERAL ARE INSUFFICIENT TO PAY ALL SECURED
OBLIGATIONS, INCLUDING ANY ATTORNEYS’ FEES AND OTHER EXPENSES INCURRED BY THE
LENDER OR ANY LENDER TO COLLECT SUCH DEFICIENCY.

 


ARTICLE VIII
GENERAL PROVISIONS

 


8.1.                              WAIVERS.  THE GRANTOR HEREBY WAIVES NOTICE OF
THE TIME AND PLACE OF ANY PUBLIC SALE OR THE TIME AFTER WHICH ANY PRIVATE SALE
OR OTHER DISPOSITION OF ALL OR ANY PART OF THE COLLATERAL MAY BE MADE.  TO THE
EXTENT SUCH NOTICE MAY NOT BE WAIVED UNDER APPLICABLE LAW, ANY NOTICE MADE SHALL
BE DEEMED REASONABLE IF SENT TO THE GRANTOR, ADDRESSED AS SET FORTH IN
ARTICLE IX, AT LEAST TEN DAYS PRIOR TO (I) THE DATE OF ANY SUCH PUBLIC SALE OR
(II) THE TIME AFTER WHICH ANY SUCH PRIVATE SALE OR OTHER DISPOSITION MAY BE
MADE.  TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, THE GRANTOR WAIVES ALL
CLAIMS, DAMAGES, AND DEMANDS AGAINST THE LENDER ARISING OUT OF THE REPOSSESSION,
RETENTION OR SALE OF THE COLLATERAL, EXCEPT SUCH AS ARISE SOLELY OUT OF THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE LENDER AS FINALLY DETERMINED BY A
COURT OF COMPETENT JURISDICTION. TO THE EXTENT IT MAY LAWFULLY DO SO, THE
GRANTOR ABSOLUTELY AND IRREVOCABLY WAIVES AND RELINQUISHES THE BENEFIT AND
ADVANTAGE OF, AND COVENANTS NOT TO ASSERT AGAINST THE LENDER, ANY VALUATION,
STAY, APPRAISAL, EXTENSION, MORATORIUM, REDEMPTION OR SIMILAR LAWS AND ANY AND
ALL RIGHTS OR DEFENSES IT MAY HAVE AS A SURETY NOW OR HEREAFTER EXISTING WHICH,
BUT FOR THIS PROVISION, MIGHT BE APPLICABLE TO THE SALE OF ANY COLLATERAL MADE
UNDER THE JUDGMENT, ORDER OR DECREE OF ANY COURT, OR PRIVATELY UNDER THE POWER
OF SALE CONFERRED BY THIS SECURITY AGREEMENT, OR OTHERWISE.  EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED HEREIN, THE GRANTOR HEREBY WAIVES PRESENTMENT, DEMAND,
PROTEST OR ANY NOTICE (TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW) OF ANY
KIND IN CONNECTION WITH THIS SECURITY AGREEMENT OR ANY COLLATERAL.


 


8.2.                              LIMITATION ON THE LENDER’S DUTY WITH RESPECT
TO THE COLLATERAL.  THE LENDER SHALL HAVE NO OBLIGATION TO CLEAN-UP OR OTHERWISE
PREPARE THE COLLATERAL FOR SALE. THE LENDER SHALL USE REASONABLE CARE WITH
RESPECT TO THE COLLATERAL IN ITS POSSESSION OR UNDER ITS CONTROL.  THE LENDER
SHALL NOT HAVE ANY OTHER DUTY AS TO ANY COLLATERAL IN ITS POSSESSION OR CONTROL
OR IN THE POSSESSION OR CONTROL OF ANY AGENT OR NOMINEE OF THE LENDER, OR ANY
INCOME THEREON OR AS TO THE PRESERVATION OF RIGHTS AGAINST PRIOR PARTIES OR ANY
OTHER RIGHTS PERTAINING THERETO. TO THE EXTENT THAT APPLICABLE LAW IMPOSES
DUTIES ON THE LENDER TO EXERCISE REMEDIES IN A COMMERCIALLY REASONABLE MANNER,
THE GRANTOR ACKNOWLEDGES AND AGREES THAT IT IS COMMERCIALLY REASONABLE FOR THE
LENDER (I) TO FAIL TO INCUR EXPENSES DEEMED SIGNIFICANT BY THE LENDER TO PREPARE
COLLATERAL FOR DISPOSITION OR OTHERWISE TO TRANSFORM RAW MATERIAL OR WORK IN
PROCESS INTO FINISHED GOODS OR OTHER FINISHED PRODUCTS FOR DISPOSITION, (II) TO
FAIL TO OBTAIN THIRD PARTY CONSENTS FOR ACCESS TO COLLATERAL TO BE DISPOSED OF,
OR TO OBTAIN OR, IF NOT REQUIRED BY OTHER LAW, TO FAIL TO OBTAIN GOVERNMENTAL OR
THIRD

 

21

--------------------------------------------------------------------------------


 


PARTY CONSENTS FOR THE COLLECTION OR DISPOSITION OF COLLATERAL TO BE COLLECTED
OR DISPOSED OF, (III) TO FAIL TO EXERCISE COLLECTION REMEDIES AGAINST ACCOUNT
DEBTORS OR OTHER PERSONS OBLIGATED ON COLLATERAL OR TO REMOVE LIENS ON OR ANY
ADVERSE CLAIMS AGAINST COLLATERAL, (IV) TO EXERCISE COLLECTION REMEDIES AGAINST
ACCOUNT DEBTORS AND OTHER PERSONS OBLIGATED ON COLLATERAL DIRECTLY OR THROUGH
THE USE OF COLLECTION AGENCIES AND OTHER COLLECTION SPECIALISTS, (V) TO
ADVERTISE DISPOSITIONS OF COLLATERAL THROUGH PUBLICATIONS OR MEDIA OF GENERAL
CIRCULATION, WHETHER OR NOT THE COLLATERAL IS OF A SPECIALIZED NATURE, (VI) TO
CONTACT OTHER PERSONS, WHETHER OR NOT IN THE SAME BUSINESS AS THE GRANTOR, FOR
EXPRESSIONS OF INTEREST IN ACQUIRING ALL OR ANY PORTION OF SUCH COLLATERAL,
(VII) TO HIRE ONE OR MORE PROFESSIONAL AUCTIONEERS TO ASSIST IN THE DISPOSITION
OF COLLATERAL, WHETHER OR NOT THE COLLATERAL IS OF A SPECIALIZED NATURE,
(VIII) TO DISPOSE OF COLLATERAL BY UTILIZING INTERNET SITES THAT PROVIDE FOR THE
AUCTION OF ASSETS OF THE TYPES INCLUDED IN THE COLLATERAL OR THAT HAVE THE
REASONABLE CAPACITY OF DOING SO, OR THAT MATCH BUYERS AND SELLERS OF ASSETS,
(IX) TO DISPOSE OF ASSETS IN WHOLESALE RATHER THAN RETAIL MARKETS, (X) TO
DISCLAIM DISPOSITION WARRANTIES, SUCH AS TITLE, POSSESSION OR QUIET ENJOYMENT,
(XI) TO PURCHASE INSURANCE OR CREDIT ENHANCEMENTS TO INSURE THE LENDER AGAINST
RISKS OF LOSS, COLLECTION OR DISPOSITION OF COLLATERAL OR TO PROVIDE TO THE
LENDER A GUARANTEED RETURN FROM THE COLLECTION OR DISPOSITION OF COLLATERAL, OR
(XII) TO THE EXTENT DEEMED APPROPRIATE BY THE LENDER, TO OBTAIN THE SERVICES OF
OTHER BROKERS, INVESTMENT BANKERS, CONSULTANTS AND OTHER PROFESSIONALS TO ASSIST
THE LENDER IN THE COLLECTION OR DISPOSITION OF ANY OF THE COLLATERAL.  THE
GRANTOR ACKNOWLEDGES THAT THE PURPOSE OF THIS SECTION 8.2 IS TO PROVIDE
NON-EXHAUSTIVE INDICATIONS OF WHAT ACTIONS OR OMISSIONS BY THE LENDER WOULD  BE
COMMERCIALLY REASONABLE IN THE LENDER’S EXERCISE OF REMEDIES AGAINST THE
COLLATERAL AND THAT OTHER ACTIONS OR OMISSIONS BY THE LENDER SHALL NOT BE DEEMED
COMMERCIALLY UNREASONABLE SOLELY ON ACCOUNT OF NOT BEING INDICATED IN THIS
SECTION 8.2.  WITHOUT LIMITATION UPON THE FOREGOING, NOTHING CONTAINED IN THIS
SECTION 8.2 SHALL BE CONSTRUED TO GRANT ANY RIGHTS TO THE GRANTOR OR TO IMPOSE
ANY DUTIES ON THE LENDER THAT WOULD NOT HAVE BEEN GRANTED OR IMPOSED BY THIS
SECURITY AGREEMENT OR BY APPLICABLE LAW IN THE ABSENCE OF THIS SECTION 8.2.


 


8.3.                              COMPROMISES AND COLLECTION OF COLLATERAL.  THE
GRANTOR AND THE LENDER RECOGNIZE THAT SETOFFS, COUNTERCLAIMS, DEFENSES AND OTHER
CLAIMS MAY BE ASSERTED BY OBLIGORS WITH RESPECT TO CERTAIN OF THE RECEIVABLES,
THAT CERTAIN OF THE RECEIVABLES MAY BE OR BECOME UNCOLLECTIBLE IN WHOLE OR IN
PART AND THAT THE EXPENSE AND PROBABILITY OF SUCCESS IN LITIGATING A DISPUTED
RECEIVABLE MAY EXCEED THE AMOUNT THAT REASONABLY MAY BE EXPECTED TO BE RECOVERED
WITH RESPECT TO A RECEIVABLE.  IN VIEW OF THE FOREGOING, THE GRANTOR AGREES THAT
THE LENDER MAY AT ANY TIME AND FROM TIME TO TIME, IF AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, COMPROMISE WITH THE OBLIGOR ON ANY RECEIVABLE,
ACCEPT IN FULL PAYMENT OF ANY RECEIVABLE SUCH AMOUNT AS THE LENDER IN ITS SOLE
DISCRETION SHALL DETERMINE OR ABANDON ANY RECEIVABLE, AND ANY SUCH ACTION BY THE
LENDER SHALL BE COMMERCIALLY REASONABLE SO LONG AS THE LENDER ACTS IN GOOD FAITH
BASED ON INFORMATION KNOWN TO IT AT THE TIME IT TAKES ANY SUCH ACTION.


 


8.4.                              SECURED PARTY PERFORMANCE OF DEBTOR
OBLIGATIONS.  WITHOUT HAVING ANY OBLIGATION TO DO SO, THE LENDER MAY PERFORM OR
PAY ANY OBLIGATION WHICH THE GRANTOR HAS AGREED TO PERFORM OR PAY IN THIS
SECURITY AGREEMENT AND THE GRANTOR SHALL REIMBURSE THE LENDER FOR ANY AMOUNTS
PAID BY THE LENDER PURSUANT TO THIS SECTION 8.4.  THE GRANTOR’S OBLIGATION TO
REIMBURSE THE LENDER PURSUANT TO THE PRECEDING SENTENCE SHALL BE A SECURED
OBLIGATION PAYABLE ON DEMAND.


 


8.5.                              SPECIFIC PERFORMANCE OF CERTAIN COVENANTS. 
THE GRANTOR ACKNOWLEDGES AND AGREES THAT A BREACH OF ANY OF THE COVENANTS
CONTAINED IN SECTIONS 4.1(D), 4.1(E), 4.4, 4.6, 4.7,

 

22

--------------------------------------------------------------------------------


 


4.8, 4.9, 4.10, 4.12, 4.13, 4.14, 4.15, 5.3, OR 8.7 OR IN ARTICLE VII WILL CAUSE
IRREPARABLE INJURY TO THE LENDER, THAT THE LENDER HAS NO ADEQUATE REMEDY AT LAW
IN RESPECT OF SUCH BREACHES AND THEREFORE AGREES, WITHOUT LIMITING THE RIGHT OF
THE LENDER TO SEEK AND OBTAIN SPECIFIC PERFORMANCE OF OTHER OBLIGATIONS OF THE
GRANTOR CONTAINED IN THIS SECURITY AGREEMENT, THAT THE COVENANTS OF THE GRANTOR
CONTAINED IN THE SECTIONS REFERRED TO IN THIS SECTION 8.5 SHALL BE SPECIFICALLY
ENFORCEABLE AGAINST THE GRANTOR.


 


8.6.                              DISPOSITIONS NOT AUTHORIZED.  THE GRANTOR IS
NOT AUTHORIZED TO SELL OR OTHERWISE DISPOSE OF THE COLLATERAL EXCEPT AS SET
FORTH IN SECTION 4.1(D) AND NOTWITHSTANDING ANY COURSE OF DEALING BETWEEN THE
GRANTOR AND THE LENDER OR OTHER CONDUCT OF THE LENDER, NO AUTHORIZATION TO SELL
OR OTHERWISE DISPOSE OF THE COLLATERAL (EXCEPT AS SET FORTH IN SECTION 4.1(D))
SHALL BE BINDING UPON THE LENDER UNLESS SUCH AUTHORIZATION IS IN WRITING SIGNED
BY THE LENDER.


 


8.7.                              NO WAIVER; AMENDMENTS; CUMULATIVE REMEDIES. NO
DELAY OR OMISSION OF THE LENDER TO EXERCISE ANY RIGHT OR REMEDY GRANTED UNDER
THIS SECURITY AGREEMENT SHALL IMPAIR SUCH RIGHT OR REMEDY OR BE CONSTRUED TO BE
A WAIVER OF ANY DEFAULT OR AN ACQUIESCENCE THEREIN, AND ANY SINGLE OR PARTIAL
EXERCISE OF ANY SUCH RIGHT OR REMEDY SHALL NOT PRECLUDE ANY OTHER OR FURTHER
EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT OR REMEDY. NO WAIVER,
AMENDMENT OR OTHER VARIATION OF THE TERMS, CONDITIONS OR PROVISIONS OF THIS
SECURITY AGREEMENT WHATSOEVER SHALL BE VALID UNLESS IN WRITING SIGNED BY THE
LENDER AND THEN ONLY TO THE EXTENT IN SUCH WRITING SPECIFICALLY SET FORTH.  ALL
RIGHTS AND REMEDIES CONTAINED IN THIS SECURITY AGREEMENT OR BY LAW AFFORDED
SHALL BE CUMULATIVE AND ALL SHALL BE AVAILABLE TO THE LENDER UNTIL THE SECURED
OBLIGATIONS HAVE BEEN PAID IN FULL.


 


8.8.                              LIMITATION BY LAW; SEVERABILITY OF
PROVISIONS.  ALL RIGHTS, REMEDIES AND POWERS PROVIDED IN THIS SECURITY AGREEMENT
MAY BE EXERCISED ONLY TO THE EXTENT THAT THE EXERCISE THEREOF DOES NOT VIOLATE
ANY APPLICABLE PROVISION OF LAW, AND ALL THE PROVISIONS OF THIS SECURITY
AGREEMENT ARE INTENDED TO BE SUBJECT TO ALL APPLICABLE MANDATORY PROVISIONS OF
LAW THAT MAY BE CONTROLLING AND TO BE LIMITED TO THE EXTENT NECESSARY SO THAT
THEY SHALL NOT RENDER THIS SECURITY AGREEMENT INVALID, UNENFORCEABLE OR NOT
ENTITLED TO BE RECORDED OR REGISTERED, IN WHOLE OR IN PART.  ANY PROVISION IN
ANY THIS SECURITY AGREEMENT THAT IS HELD TO BE INOPERATIVE, UNENFORCEABLE, OR
INVALID IN ANY JURISDICTION SHALL, AS TO THAT JURISDICTION, BE INOPERATIVE,
UNENFORCEABLE, OR INVALID WITHOUT AFFECTING THE REMAINING PROVISIONS IN THAT
JURISDICTION OR THE OPERATION, ENFORCEABILITY, OR VALIDITY OF THAT PROVISION IN
ANY OTHER JURISDICTION, AND TO THIS END THE PROVISIONS OF THIS SECURITY
AGREEMENT ARE DECLARED TO BE SEVERABLE.


 


8.9.                              REINSTATEMENT.  THIS SECURITY AGREEMENT SHALL
REMAIN IN FULL FORCE AND EFFECT AND CONTINUE TO BE EFFECTIVE SHOULD ANY PETITION
BE FILED BY OR AGAINST THE GRANTOR FOR LIQUIDATION OR REORGANIZATION, SHOULD THE
GRANTOR BECOME INSOLVENT OR MAKE AN ASSIGNMENT FOR THE BENEFIT OF ANY CREDITOR
OR CREDITORS OR SHOULD A RECEIVER OR TRUSTEE BE APPOINTED FOR ALL OR ANY
SIGNIFICANT PART OF THE GRANTOR’S ASSETS, AND SHALL CONTINUE TO BE EFFECTIVE OR
BE REINSTATED, AS THE CASE MAY BE, IF AT ANY TIME PAYMENT AND PERFORMANCE OF THE
SECURED OBLIGATIONS, OR ANY PART THEREOF, IS, PURSUANT TO APPLICABLE LAW,
RESCINDED OR REDUCED IN AMOUNT, OR MUST OTHERWISE BE RESTORED OR RETURNED BY ANY
OBLIGEE OF THE SECURED OBLIGATIONS, WHETHER AS A “VOIDABLE PREFERENCE,”
“FRAUDULENT CONVEYANCE,” OR OTHERWISE, ALL AS THOUGH SUCH PAYMENT OR PERFORMANCE
HAD NOT BEEN MADE.  IN THE EVENT THAT ANY PAYMENT, OR ANY PART THEREOF, IS
RESCINDED, REDUCED, RESTORED OR

 

23

--------------------------------------------------------------------------------


 


RETURNED, THE SECURED OBLIGATIONS SHALL BE REINSTATED AND DEEMED REDUCED ONLY BY
SUCH AMOUNT PAID AND NOT SO RESCINDED, REDUCED, RESTORED OR RETURNED.


 


8.10.                        BENEFIT OF AGREEMENT.  THE TERMS AND PROVISIONS OF
THIS SECURITY AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE
GRANTOR, THE LENDER AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS (INCLUDING ALL
PERSONS WHO BECOME BOUND AS A DEBTOR TO THIS SECURITY AGREEMENT), EXCEPT THAT
THE GRANTOR SHALL NOT HAVE THE RIGHT TO ASSIGN ITS RIGHTS OR DELEGATE ITS
OBLIGATIONS UNDER THIS SECURITY AGREEMENT OR ANY INTEREST HEREIN, WITHOUT THE
PRIOR WRITTEN CONSENT OF THE LENDER.  NO SALES OF PARTICIPATIONS, ASSIGNMENTS,
TRANSFERS, OR OTHER DISPOSITIONS OF ANY AGREEMENT GOVERNING THE SECURED
OBLIGATIONS OR ANY PORTION THEREOF OR INTEREST THEREIN SHALL IN ANY MANNER
IMPAIR THE LIEN GRANTED TO THE LENDER HEREUNDER.


 


8.11.                        SURVIVAL OF REPRESENTATIONS.  ALL REPRESENTATIONS
AND WARRANTIES OF THE GRANTOR CONTAINED IN THIS SECURITY AGREEMENT SHALL SURVIVE
THE EXECUTION AND DELIVERY OF THIS SECURITY AGREEMENT.


 


8.12.                        TAXES AND EXPENSES.  ANY TAXES (INCLUDING INCOME
TAXES) PAYABLE OR RULED PAYABLE BY FEDERAL OR STATE AUTHORITY IN RESPECT OF THIS
SECURITY AGREEMENT SHALL BE PAID BY THE GRANTOR, TOGETHER WITH INTEREST AND
PENALTIES, IF ANY.  THE GRANTOR SHALL REIMBURSE THE LENDER FOR ANY AND ALL
OUT-OF-POCKET EXPENSES AND INTERNAL CHARGES (INCLUDING REASONABLE ATTORNEYS’,
AUDITORS’ AND ACCOUNTANTS’ FEES AND REASONABLE TIME CHARGES OF ATTORNEYS,
PARALEGALS, AUDITORS AND ACCOUNTANTS WHO MAY BE EMPLOYEES OF THE LENDER) PAID OR
INCURRED BY THE LENDER IN CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY,
ADMINISTRATION, COLLECTION AND ENFORCEMENT OF THIS SECURITY AGREEMENT AND,
SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THE CREDIT AGREEMENT, IN THE
AUDIT, ANALYSIS, ADMINISTRATION, COLLECTION, PRESERVATION OR SALE OF THE
COLLATERAL (INCLUDING THE EXPENSES AND CHARGES ASSOCIATED WITH ANY PERIODIC OR
SPECIAL AUDIT OF THE COLLATERAL).  ANY AND ALL COSTS AND EXPENSES INCURRED BY
THE GRANTOR IN THE PERFORMANCE OF ACTIONS REQUIRED PURSUANT TO THE TERMS HEREOF
SHALL BE BORNE SOLELY BY THE GRANTOR.


 


8.13.                        HEADINGS.  THE TITLE OF AND SECTION HEADINGS IN
THIS SECURITY AGREEMENT ARE FOR CONVENIENCE OF REFERENCE ONLY, AND SHALL NOT
GOVERN THE INTERPRETATION OF ANY OF THE TERMS AND PROVISIONS OF THIS SECURITY
AGREEMENT.


 


8.14.                        TERMINATION.  THIS SECURITY AGREEMENT SHALL
CONTINUE IN EFFECT (NOTWITHSTANDING THE FACT THAT FROM TIME TO TIME THERE MAY BE
NO SECURED OBLIGATIONS OUTSTANDING) UNTIL (I) THE CREDIT AGREEMENT HAS
TERMINATED PURSUANT TO ITS EXPRESS TERMS AND (II) ALL OF THE SECURED OBLIGATIONS
HAVE BEEN INDEFEASIBLY PAID AND PERFORMED IN FULL (EXCEPT WITH RESPECT TO ANY
OUTSTANDING LETTERS OF CREDIT FOR WHICH A CASH DEPOSIT OR SUPPORTING LETTER OF
CREDIT HAS BEEN DELIVERED TO THE LENDER AS REQUIRED BY THE CREDIT AGREEMENT OR
WITH RESPECT TO ANY OTHER CONTINGENT OBLIGATIONS THAT SURVIVE TERMINATION OF THE
CREDIT AGREEMENT) AND NO COMMITMENTS OF THE LENDER WHICH WOULD GIVE RISE TO ANY
SECURED OBLIGATIONS ARE OUTSTANDING.


 


8.15.                        ENTIRE AGREEMENT.  THIS SECURITY AGREEMENT EMBODIES
THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE GRANTOR AND THE LENDER
RELATING TO THE COLLATERAL AND SUPERSEDES ALL PRIOR AGREEMENTS AND
UNDERSTANDINGS BETWEEN THE GRANTOR AND THE LENDER RELATING TO THE COLLATERAL.

 

24

--------------------------------------------------------------------------------


 


8.16.                        CHOICE OF LAW.  THIS SECURITY AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS (AND NOT THE
LAW OF CONFLICTS) OF THE STATE OF WISCONSIN, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.


 


8.17.                        CONSENT TO JURISDICTION.  THE GRANTOR HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR
WISCONSIN STATE COURT SITTING IN WISCONSIN IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT AND THE
GRANTOR HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE LENDER TO BRING
PROCEEDINGS AGAINST THE GRANTOR IN THE COURTS OF ANY OTHER JURISDICTION.  ANY
JUDICIAL PROCEEDING BY THE GRANTOR AGAINST THE LENDER OR ANY AFFILIATE OF THE
LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT
SHALL BE BROUGHT ONLY IN A COURT IN MILWAUKEE, WISCONSIN.


 


8.18.                        WAIVER OF JURY TRIAL. THE GRANTOR AND THE LENDER
HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS SECURITY AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.


 


8.19.                        INDEMNITY.  THE GRANTOR HEREBY AGREES TO INDEMNIFY
THE LENDER, AND ITS SUCCESSORS, ASSIGNS, AGENTS AND EMPLOYEES, FROM AND AGAINST
ANY AND ALL LIABILITIES, DAMAGES, PENALTIES, SUITS, COSTS, AND EXPENSES OF ANY
KIND AND NATURE (INCLUDING, WITHOUT LIMITATION, ALL EXPENSES OF LITIGATION OR
PREPARATION THEREFOR WHETHER OR NOT THE LENDER IS A PARTY THERETO) IMPOSED ON,
INCURRED BY OR ASSERTED AGAINST THE LENDER, OR ITS SUCCESSORS, ASSIGNS, AGENTS
AND EMPLOYEES, IN ANY WAY RELATING TO OR ARISING OUT OF THIS SECURITY AGREEMENT,
OR THE MANUFACTURE, PURCHASE, ACCEPTANCE, REJECTION, OWNERSHIP, DELIVERY, LEASE,
POSSESSION, USE, OPERATION, CONDITION, SALE, RETURN OR OTHER DISPOSITION OF ANY
COLLATERAL (INCLUDING, WITHOUT LIMITATION, LATENT AND OTHER DEFECTS, WHETHER OR
NOT DISCOVERABLE BY THE LENDER OR THE GRANTOR, AND ANY CLAIM FOR PATENT,
TRADEMARK OR COPYRIGHT INFRINGEMENT).


 


8.20.                        COUNTERPARTS.  THIS SECURITY AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS, ALL OF WHICH TAKEN TOGETHER SHALL
CONSTITUTE ONE AGREEMENT, AND ANY OF THE PARTIES HERETO MAY EXECUTE THIS
SECURITY AGREEMENT BY SIGNING ANY SUCH COUNTERPART.

 

25

--------------------------------------------------------------------------------


 


ARTICLE IX
NOTICES


 


9.1.                              SENDING NOTICES.  ANY NOTICE REQUIRED OR
PERMITTED TO BE GIVEN UNDER THIS SECURITY AGREEMENT SHALL BE SENT IN  ACCORDANCE
WITH SECTION 8.01 OF THE CREDIT AGREEMENT.


 


9.2.                              CHANGE IN ADDRESS FOR NOTICES.  EACH OF THE
GRANTOR AND THE LENDER MAY CHANGE THE ADDRESS FOR SERVICE OF NOTICE UPON IT BY A
NOTICE IN WRITING TO THE OTHER PARTIES.

 

 

[Signatures appear on following page]

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Grantor and the Lender have executed this Security
Agreement as of the date first above written.

 

 

GRANTOR:

 

 

 

KOSS CORPORATION

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Lender

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature Page to Security Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

(See Sections 3.2, 3.3, 3.4, 3.9 and 9.1 of Security Agreement)

 

GRANTOR’S INFORMATION AND COLLATERAL LOCATIONS

 

I.                                         NAME OF GRANTOR:

 

II.                                     STATE OF INCORPORATION OR ORGANIZATION:

 

III.                                 TYPE OF ENTITY:

 

IV.                                 ORGANIZATIONAL NUMBER ASSIGNED BY STATE OF
INCORPORATION OR ORGANIZATION:

 

V.                                     FEDERAL IDENTIFICATION NUMBER:

 

VI.                                 PLACE OF BUSINESS (IF IT HAS ONLY ONE) OR
CHIEF EXECUTIVE OFFICE (IF MORE THAN ONE PLACE OF BUSINESS) AND MAILING ADDRESS:

 

 

 

 

Attention:

 

VII.                             LOCATIONS OF COLLATERAL:

 

(A)                                  PROPERTIES OWNED BY THE GRANTOR:

 

NONE.

 

(B)                                 PROPERTIES LEASED BY THE GRANTOR (INCLUDE
LANDLORD’S NAME):

 

(C)                                  PUBLIC WAREHOUSES OR OTHER LOCATIONS
PURSUANT TO BAILMENT OR CONSIGNMENT ARRANGEMENTS (INCLUDE NAME OF WAREHOUSE
OPERATOR OR OTHER BAILEE OR CONSIGNEE):

 

VIII.                         COMMERCIAL TORT CLAIMS:

 

(A)

 

(B)

 

--------------------------------------------------------------------------------


 

EXHIBIT B

(See Section 3.5 of Security Agreement)

 

DEPOSIT ACCOUNTS

 

Name of Institution

 

Account Number

 

Check here if Deposit
Account is a Collateral
Deposit Account

 

Description of Deposit
Account if not a
Collateral Deposit
Account

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

(See Section 3.7 of Security Agreement)

 

LETTER OF CREDIT RIGHTS

 

 

CHATTEL PAPER

 

--------------------------------------------------------------------------------


 

EXHIBIT D

(See Section 3.10 and 3.11 of Security Agreement)

 

INTELLECTUAL PROPERTY RIGHTS

 

PATENTS

 

Patent Description

 

Patent Number

 

Issue Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PATENT APPLICATIONS

 

Patent Application

 

Application Filing Date

 

Application Serial Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRADEMARKS

 

Trademark

 

Registration Date

 

Registration Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRADEMARKS APPLICATIONS

 

Trademark Application

 

Application Filing Date

 

Application Serial Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COPYRIGHTS

 

Copyright

 

Registration Date

 

Registration Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COPYRIGHT APPLICATIONS

 

Copyright Application

 

Application Filing Date

 

Application Serial Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INTELLECTUAL PROPERTY LICENSES

 

Name of Agreement

 

Date of Agreement

 

Parties to Agreement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E

(See Section 3.11 of Security Agreement)

 

TITLE DOCUMENTS

I.                                         VEHICLES SUBJECT TO CERTIFICATES OF
TITLE:

 

Description

 

Title Number

 

State Where Issued

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

II.                                     AIRCRAFT/ENGINES/PARTS, SHIPS, RAILCARS
AND OTHER VEHICLES GOVERNED BY FEDERAL STATUTE:

 

Description

 

Registration Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F

(See Section 3.11 of Security Agreement)

 

FIXTURES

 

III.                                 LEGAL DESCRIPTION, COUNTY AND STREET
ADDRESS OF PROPERTY ON WHICH FIXTURES ARE LOCATED:

 

 

 

IV.                                 NAME AND ADDRESS OF RECORD OWNER:

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G

(See Section 3.13 of Security Agreement and Definition of “Pledged Collateral”)

 

LIST OF PLEDGED COLLATERAL, SECURITIES AND OTHER INVESTMENT PROPERTY

 

STOCKS

 

Issuer

 

Certificate
Number(s)

 

Number of Shares

 

Class of Stock

 

Percentage of
Outstanding
Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BONDS

 

Issuer

 

Number

 

Face Amount

 

Coupon Rate

 

Maturity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GOVERNMENT SECURITIES

 

Issuer

 

Number

 

Type

 

Face Amount

 

Coupon Rate

 

Maturity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OTHER SECURITIES OR OTHER INVESTMENT PROPERTY
(CERTIFICATED AND UNCERTIFICATED)

 

Issuer

 

Description of Collateral

 

Percentage Ownership Interest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Add description of custody accounts or arrangements with securities
intermediary, if applicable]

 

--------------------------------------------------------------------------------


 

EXHIBIT H

(See Section 3.1 of Security Agreement)

 

OFFICES IN WHICH FINANCING STATEMENTS HAVE BEEN FILED

 

--------------------------------------------------------------------------------


 

EXHIBIT I

(See Section 4.4 and 4.8 of Security Agreement)

 

AMENDMENT

 

This Amendment, dated                            ,       is delivered pursuant
to Section 4.4 of the Security Agreement referred to below.  All defined terms
herein shall have the meanings ascribed thereto or incorporated by reference in
the Security Agreement.  The undersigned hereby certifies that the
representations and warranties in Article III of the Security Agreement are and
continue to be true and correct.  The undersigned further agrees that this
Amendment may be attached to that certain Pledge and Security Agreement, dated
                         ,        , between the undersigned, as the Grantor, and
JPMorgan Chase Bank, N.A., as the Lender, (the “Security Agreement”) and that
the Collateral listed on Schedule I to this Amendment shall be and become a part
of the Collateral referred to in said Security Agreement and shall secure all
Secured Obligations referred to in said Security Agreement.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I TO AMENDMENT

 

STOCKS

 

Issuer

 

Certificate
Number(s)

 

Number of Shares

 

Class of Stock

 

Percentage of
Outstanding
Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BONDS

 

Issuer

 

Number

 

Face Amount

 

Coupon Rate

 

Maturity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GOVERNMENT SECURITIES

 

Issuer

 

Number

 

Type

 

Face Amount

 

Coupon Rate

 

Maturity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OTHER SECURITIES OR OTHER INVESTMENT PROPERTY
(CERTIFICATED AND UNCERTIFICATED)

 

Issuer

 

Description of Collateral

 

Percentage Ownership Interest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Add description of custody accounts or arrangements with securities
intermediary, if applicable]

 

COMMERCIAL TORT CLAIMS

 

Description of Claim

 

Parties

 

Case Number; Name of Court
where Case was Filed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------